 

Exhibit 10.1

 

OFFICE LEASE

Between

Fund IX, Fund X, Fund XI, and REIT Joint Venture, a Georgia joint venture,

and

AVNET, Inc.,

a New York corporation

 

360 INTERLOCKEN BOULEVARD, BROOMFIELD, COLORADO



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     Page No.  

ARTICLE 1 Premises and Term

     1   

ARTICLE 2 Base Rent

     2   

ARTICLE 3 Additional Rent

     3   

ARTICLE 4 Use and Rules

     8   

ARTICLE 5 Services and Utilities

     8   

ARTICLE 6 Alterations and Liens

     10   

ARTICLE 7 Repairs

     11   

ARTICLE 8 Casualty Damage

     12   

ARTICLE 9 Insurance, Subrogation, and Waiver of Claims

     13   

ARTICLE 10 Condemnation

     15   

ARTICLE 11 Return of Possession

     15   

ARTICLE 12 Holding Over

     16   

ARTICLE 13 No Waiver

     17   

ARTICLE 14 Attorneys’ Fees and Jury Trial

     17   

ARTICLE 15 Personal Property Taxes, Rent Taxes and Other Taxes

     17   

ARTICLE 16 Subordination, Attornment and Mortgagee Protection

     17   

ARTICLE 17 Estoppel Certificate

     18   

ARTICLE 18 Assignment and Subletting

     19   

ARTICLE 19 Rights Reserved By Landlord

     21   

ARTICLE 20 Landlord’s Remedies

     23   

ARTICLE 21 Landlord Default

     25   

ARTICLE 22 Conveyance by Landlord and Liability

     26   

ARTICLE 23 Indemnification

     26   

ARTICLE 24 Safety and Security Devices, Services and Programs

     27   

ARTICLE 25 Communications and Computer Lines

     27   

ARTICLE 26 Hazardous Materials

     28   

ARTICLE 27 Offer

     30   

ARTICLE 28 Notices

     30   

ARTICLE 29 Real Estate Brokers

     30   

ARTICLE 30 Security Deposit

     30   

ARTICLE 31 Exculpatory Provisions

     31   

ARTICLE 32 Mortgagee’s Consent

     31   

ARTICLE 33 Other Tenant Rights

     31   

ARTICLE 34 Miscellaneous

     33   

ARTICLE 35 Entire Agreement

     34   

ARTICLE 36 Parking

     35   

ARTICLE 37 Termination Option

     35   

RIDER ONE RULES

  

EXHIBIT A        (Floor plan(s) showing Premises cross-hatched)

  

EXHIBIT B        WORKLETTER AGREEMENT

  

EXHIBIT C        RENEWAL OPTION

  

EXHIBIT D        LEGAL DESCRIPTION

  

EXHIBIT E        COMMENCEMENT DATE CONFIRMATION

  

EXHIBIT F        LOCATION OF EXTERIOR SIGNAGE

  

EXHIBIT G        JANITORIAL SPECIFICATIONS

  

 

i



--------------------------------------------------------------------------------

List of Defined Terms   

ADA

     32   

Additional Rent

     8   

Affiliate

     21   

Alterations

     10   

Anticipated Commencement Date

     1   

Arbitration Request

     1   

Base Rent

     3   

Building

     1   

Commencement Date

     1   

Construction Allowance

     3   

CPA

     8   

Current Market Rate

     1   

Default

     23   

Default Rate

     25   

Dish

     32   

Estimates

     1   

Expiration Date

     2   

Extension Option

     1   

Extension Term

     1   

Force Majeure Delays

     34   

Hazardous Material

     29   

Holder

     18   

Holidays

     9   

Landlord

     1   

Law

     34   

Lease Month

     3   

Lease Year

     3   

Line Problems

     28   

Lines

     27   

Mortgage

     18   

MSDS

     29   

Operating Expenses

     4   

Permitted Holdover

     16   

Permitted Transfer

     21   

Permitted Transferee

     21   

Person

     34   

Premises

     1   

Prime Rate

     24   

Property

     1   

Rent

     8   

Rules

     8   

Statement

     6   

Subject Space

     19   

Substantial Completion

     2   

Substantial Completion Deadline

     2   

Substantially Completed

     2   

Systems and Equipment

     1   

Tangible Net Worth

     21   

Taxes

     3   

Tenant

     1   

 

ii



--------------------------------------------------------------------------------

List of Defined Terms

 

Tenant Delay Day

     2   

Tenant Work

     10   

Tenant’s Prorata Share

     4   

Term

     2   

Termination Effective Date

     36   

Termination Fee

     36   

Termination Option

     36   

Total Construction Costs

     3   

Transfer Premium

     20   

Transferee

     19   

Transfers

     19   

Work

     1   

Working Drawings

     1   

 

iii



--------------------------------------------------------------------------------

 

OFFICE LEASE

THIS LEASE made as of the 2nd day of September, 2010 between Fund IX, Fund X,
Fund XI, and REIT Joint Venture, a Georgia joint venture (“Landlord”) and AVNET,
Inc., a New York corporation (“Tenant”).

WITNESSETH:

ARTICLE 1

Premises and Term

(A)    Premises, Building and Property. Landlord hereby leases to Tenant and
Tenant hereby leases from Landlord that certain space known as Suites 100, 125,
150 and 200 and 300 (“Premises”) described or shown on Exhibit A attached hereto
containing approximately 42,463 rentable square feet of space located on the
first, second and third floor of the building commonly known as 360 Interlocken
Boulevard, Broomfield, Colorado (the “Building”), subject to the terms of this
Lease. Landlord and Tenant agree that for purposes of this Lease the rentable
area of the Premises is approximately forty two thousand four hundred sixty
three (42,463) square feet, 6,304 of which are on the first floor of the
Building. The term “Property” shall mean the Building, and any common or public
areas or facilities, easements, corridors, lobbies, sidewalks, loading areas,
driveways, landscaped areas, skywalks, parking garages and lots, and any and all
other structures or facilities operated or maintained in connection with or for
the benefit of the Building, and all parcels or tracts of land on which all or
any portion of the Building or any of the other foregoing items are located, and
any fixtures, machinery, equipment, apparatus, Systems and Equipment, furniture
and other personal property located thereon or therein and used in connection
therewith owned or leased by Landlord. Possession of areas necessary for
utilities, services, safety and operation of the Property, including the Systems
and Equipment, fire stairways, perimeter walls, space between the finished
ceiling of the Premises and the slab of the floor or roof of the Building there
above, and the use thereof together with the right to install, maintain,
operate, repair and replace the Systems and Equipment, including any of the same
in, through, under or above the Premises in locations that will not materially
interfere with Tenant’s use of the Premises, are hereby excepted and reserved by
Landlord, and not demised to Tenant, provided that Tenant shall be entitled to
share use of this space for Tenant’s needs in the Premises and further provided
that Landlord shall comply with the requirements of the last grammatical
paragraph of Article 19 in connection with any entrance into the Premises
pursuant to this Section 1(A). “Systems and Equipment” shall mean any common
(shared) plant, machinery, transformers, duct work, cable, wires, and other
equipment, facilities, and systems designed to supply heat, ventilation, air
conditioning and humidity or any other services or utilities, or comprising or
serving as any component or portion of the electrical, gas, steam, plumbing,
sprinkler, communications, alarm, security, or fire/life/safety systems or
equipment, the back up generator, and any other mechanical, electrical,
electronic, computer or other systems or equipment serving more than one tenant
at the Property.

(B)    Commencement Date: The “Commencement Date” shall be the earliest of
(a) the date on which Tenant occupies any portion of the Premises and begins
conducting business therein, (b) the date on which the Work (as defined in
Exhibit B hereto) in the Premises is Substantially Completed (as defined in
Exhibit B hereto), or (c) the date on which the Work in the Premises would have
been Substantially Completed but for the occurrence of any Tenant Delay Days (as
defined in Exhibit B hereto). The “Anticipated Commencement Date” is
November 24, 2010. If the Commencement Date does not occur on or before
November 24, 2010, then at Tenant’s request the Commencement Date shall be
deferred to January 15, 2011. The “Term” of this Lease shall be approximately
one hundred twenty (120) months, commencing on the Commencement Date and ending
at 5:00 p.m. local time on the last

 

1



--------------------------------------------------------------------------------

day of the 120th full calendar month following the Commencement Date
(“Expiration Date”), subject to adjustment and earlier termination as provided
herein.

(C)    Completion. Until the Work is Substantially Completed, Landlord shall
continue to use due diligence to obtain the required building permit(s), to
complete construction and to deliver possession of the Premises to Tenant. From
time to time, upon Tenant’s request Landlord shall give Tenant written notice of
the progress of the Work. Not less than thirty (30) days prior to Landlord’s
estimated date when the Work will be Substantially Completed, Landlord and
Tenant shall cooperate diligently to periodically inspect the Premises to
identify potential punch list items, and thereafter Landlord shall cause
deficient items to be corrected.

(D)    Remedies for Delay. If delivery of possession of the Premises to Tenant
is delayed because of a delay in the completion of construction of the Building
or other Work, then this Lease shall remain in full force and effect, and
Landlord shall not be liable to Tenant for any damage occasioned by such delay.
Notwithstanding the preceding sentence, if Substantial Completion does not occur
on or before January 15, 2011 (the “Substantial Completion Deadline”), as such
date may be extended by reason of Tenant Delay Days and/or a Force Majeure
Delay, then Tenant’s sole and exclusive remedy for such delay will be to receive
one (1) day of free Base Rent credit for every day from the Substantial
Completion Deadline (as it may be so extended for Tenant Delay Days and/or Force
Majeure Delay) until Substantial Completion. All free Base Rent credits earned
under this Section shall be applied dollar-for-dollar to the Base Rent first
coming due from and after the Commencement Date.

(E)    Term Commencement. Landlord and Tenant shall execute a Commencement Date
Confirmation substantially in the form of Exhibit E promptly following the
Commencement Date evidencing that Tenant has inspected the Premises, Property,
Systems and Equipment and accepts the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements and no representations
respecting the condition of the Premises or the Property, except (i) as
expressly provided herein or in the Workletter; (ii) for omissions from, or
errors to the Work that is required by the design documents, and (iii) any
latent defects that materially interfere with AVNET’s use of the Premises.

(F)    Required Tenant Deliveries. Landlord will not be obligated to deliver
possession of the Premises to Tenant until Landlord has received from Tenant all
of the following: (i) this Lease fully executed by Tenant; (ii) one monthly
installment of Base Rent; (iii) certificates of insurance or notice of self
insurance as required under Article 9 of this Lease; (iv) copies of all
governmental permits and authorizations, if any, required in connection with
Tenant’s operation of its business within the Premises, excluding any
certificate of occupancy or final inspection with respect to the Work. Failure
to timely deliver any of the foregoing shall not defer the Commencement Date or
impair Tenant’s obligation to pay Rent.

ARTICLE 2

Base Rent

Tenant shall pay Landlord Base Rent (“Base Rent”) in advance on or before the
first day of each calendar month during the Term, except that Base Rent for one
full calendar month during Lease Year 1 for which Base Rent shall be due shall
be paid when Tenant executes this Lease, in the following amounts at the
following times:

 

Time Period

  

Annual Amount

 

Monthly Amount

 

Annual Base Rent

  Per Square Foot  

Lease Year 1

   $382,167.00*   $31,847.25*     $9.00

Lease Year 2

   $573,250.50     $47,770.88     $13.50

 

2



--------------------------------------------------------------------------------

Lease Year 3

   $594,482.00      $49,540.17      $14.00

Lease Year 4

   $615,713.50      $51,309.46      $14.50

Lease Year 5

   $636,945.00      $53,078.75      $15.00

Lease Year 6

   $658,176.50      $54,848.04      $15.50

Lease Year 7

   $679,408.00      $56,617.33      $16.00

Lease Year 8

   $700,639.50      $58,386.63      $16.50

Lease Year 9

   $721,871.00      $60,155.92      $17.00

Lease Year 10

   $743,102.50      $61,925.21      $17.50

*Notwithstanding the foregoing, provided Tenant is not in Default hereunder,
Base Rent for the first ten (10) calendar months of the Term shall be abated. In
the event that during the Term Tenant commits a material monetary Default and
Tenant fails to cure before Landlord exercises its remedies under this Lease,
then all sums so abated shall be immediately due and payable.

If the Term commences on a day other than the first day of a calendar month, or
ends on a day other than the last day of a calendar month, then the Base Rent
for such month shall be prorated on the basis of the number of days in that
month. Except as otherwise may be expressly provided for herein, Rent shall be
paid without any prior demand or notice therefor and without any deduction,
set-off or counterclaim, or relief from any valuation or appraisement laws.
Landlord may apply payments received from Tenant to any obligations of Tenant
then accrued, without regard to such obligations as may be designated by Tenant.
As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first day of a calendar
month, the period from the Commencement Date to the first day of the next
calendar month shall be included in the first Lease Month for purposes of
determining the duration of the Term and the monthly Base Rent rate applicable
for such partial month) and the term “Lease Year” shall mean each consecutive
period of twelve (12) Lease Months.

ARTICLE 3

Additional Rent

(A)    Taxes. Tenant shall pay Landlord Tenant’s Prorata Share of Taxes. “Taxes”
shall mean all federal, state, county, or local taxes, fees, charges or other
impositions of every kind and nature, whether general, special, ordinary or
extraordinary (including without limitation, real estate taxes, general and
special assessments, transit taxes, water and sewer rents, rent taxes, sales
taxes, gross receipts taxes, and personal property taxes imposed upon Landlord)
payable by Landlord in any calendar year during the Term. However, “Taxes” shall
not include: Landlord’s income taxes, franchise taxes, gift taxes, capital stock
taxes, inheritance and succession taxes, and estate taxes; provided that if an
income or excise tax is levied by any governmental entity in lieu of or as a
substitute for ad valorem real estate taxes (in whole or in part), then any such
tax or excise shall constitute and be included within the term “Taxes.” Taxes
shall include the reasonable costs of consultants retained in an effort to lower
taxes, dispute taxes or lower the tax valuation of the Property, but not in
excess of 50% of the savings actually achieved. Tenant waives all rights to
protest or appeal the appraised value of the Premises and the Property, provided
that Landlord must appeal real estate taxes in the event that real estate taxes
for the Property increase by more than ten percent (10%) in any calendar year
during the Term. If Taxes for any period during the Term or any extension
thereof, shall be increased after payment thereof by Landlord for any reason,
Tenant shall pay Landlord upon demand Tenant’s Prorata Share of such increased
Taxes. Notwithstanding the foregoing, if any Taxes shall be paid based on
assessments or bills by a governmental or municipal authority using a fiscal
year other than a calendar year, Landlord may elect to average the assessments
or bills for the subject calendar year, based on the number of months of such
calendar year included in each such assessment or bill. “Tenant’s Prorata Share”
of Taxes and Operating Expenses shall be the rentable area

 

3



--------------------------------------------------------------------------------

of the Premises divided by the rentable area of the Building on the last day of
the calendar year for which Taxes or Operating Expenses are being determined,
excluding any parking facilities.

(B)    Operating Expenses. Tenant shall pay Landlord Tenant’s Prorata Share of
Operating Expenses. “Operating Expenses” shall mean all expenses of every kind
(other than Taxes) which are paid, incurred or accrued for, by or on behalf of
Landlord during any calendar year any portion of which occurs during the Term,
in connection with the management, repair, maintenance, restoration and
operation of the Property and the complex of which the Property is a part,
including, but not limited to, any amounts paid for: (a) utilities for the
Property, including but not limited to electricity, power, gas, steam, chilled
water, oil or other fuel, water, sewer, lighting, heating, air conditioning and
ventilating (including, without limitation, taxes on utility usage),
(ii) permits, licenses and certificates necessary to operate, manage and lease
the Property or for the operation of any transportation to or from the Property,
(c) insurance applicable to the Property, but not limited to the amount of
coverage Landlord is required to provide under this Lease, (d) supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Property including, without limitation, costs of the maintenance, operation, and
repair of the HVAC systems serving the Building, exclusive of systems which
serve only a particular tenant’s space, (e) accounting, legal, inspection,
consulting, concierge, and other services, (f) any equipment rental of any kind
(or installment equipment purchase or equipment financing agreements),
(g) management fees of not more than three percent (3%) of the gross revenues of
the Building and amounts payable under management agreements (provided that in
the event that Tenant leases 100% of the rentable area in the Building and
Tenant elects by separate agreement with Landlord to self-manage, Landlord shall
not include management fee reimbursement in Operating Expenses), (h) wages,
salaries and other compensation and benefits for persons engaged in the
operation, maintenance or security of the Property (but not at a level above the
Building General Manager), and employer’s Social Security taxes, unemployment
taxes or insurance, and any other taxes which may be levied on such wages,
salaries, compensation and benefits, provided that such wages and benefits for
persons who do not work full time at the Building shall be prorated based on
time spent working on Building matters, (i) payments under any easement,
operating agreement, declaration, restrictive covenant, or instrument pertaining
to the sharing of costs in any planned development, (j) operation, repair, and
maintenance of all Systems and Equipment and components thereof (including
replacement of components), janitorial service, alarm and security service,
window cleaning, trash removal, elevator maintenance, cleaning of walks, parking
facilities and Property walls, removal of ice and snow, replacement of wall and
floor coverings, ceiling tiles and fixtures in lobbies, corridors, restrooms and
other common or public areas or facilities, maintenance and replacement of
shrubs, trees, grass, sod and other landscaped items, irrigation systems,
drainage facilities, fences, curbs, and walkways, re-paving and re-striping
parking facilities, and roof repairs; and (k) costs that are reasonably incurred
by Landlord and produce meaningful savings in connection with any environmental
initiative and/or operations & maintenance plan implemented by Landlord at the
Property whether or not such initiatives are mandated by law including, but not
limited to, costs to: install water efficient irrigation, plumbing and fixtures;
reduce heat islands; control stormwater; reduce chemical emissions; manage
refrigerants; optimize energy performance and increase efficiencies; store and
collect recyclables; promote usage of recycled content; and implement
sustainable purchasing and waste management policies. Notwithstanding the
foregoing, Operating Expenses shall not include:

(i)    depreciation, interest and amortization on Mortgages, and other debt
costs or ground lease payments, if any; legal fees in connection with leasing,
tenant disputes or enforcement of leases; real estate brokers’ leasing
commissions; improvements or alterations to tenant spaces; the cost of providing
any service directly to and paid directly by, any tenant; any costs expressly
excluded from Operating Expenses elsewhere in this Lease; costs of any items to
the extent Landlord receives reimbursement from insurance proceeds or from a
third party (such proceeds to be deducted from Operating Expenses in the year in
which received);

 

4



--------------------------------------------------------------------------------

 

(ii)    capital expenditures, except those: (a) made primarily to reduce
Operating Expenses, or to comply with any Laws or other governmental
requirements, or (b) for replacements (as opposed to additions or new
improvements) of non-structural items located in the common areas of the
Property required to keep such areas in good condition; provided, all such
permitted capital expenditures (together with reasonable financing charges)
shall be amortized for purposes of this Lease over the shorter of: (i) their
useful lives or (ii) the period during which the reasonably estimated savings in
Operating Expenses equals the expenditures;

(iii)    expenses that are covered by manufacturer or contractor warranties;

(iv)    any overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Premises to the
extent such increment exceeds the costs of such goods and/or services rendered
by unaffiliated third parties on a competitive basis;

(v)    Landlord’s general corporate overhead and general and administrative
expenses;

(vi)    Fines and penalties, including but not limited to tax penalties incurred
as a result of Landlord’s negligence or Landlord’s inability or unwillingness to
make payments and/or to file any tax or informational returns when due;

(vii)    any property management fees in excess of the amount specified;

(viii)    Landlord’s charitable or political contributions;

(ix)    costs for sculpture, paintings or other objects of art;

(x)    costs associated with the operation of the business of the entity which
constitutes Landlord as the same are distinguished from the costs of operation
of the Premises including accounting and legal matters, costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Premises, costs of any disputes between Landlord and its employees,

(xi)    any entertainment, dining or travel expenses for any purpose;

(xii)    Landlord’s in house legal or accounting fees;

(xiii)    hazardous or toxic material clean-up costs;

(xiv)    gifts, holiday décor, parties, and lighting displays;

(xv)    costs reimbursed by a condemnation award; and

(xvi)    marketing costs.

With respect to any calendar year or partial calendar year in which the Building
is not occupied to the extent of 95% of the rentable area thereof, Operating
Expenses which vary with occupancy for such period shall, for the purposes
hereof, be increased to the amount which would have been incurred had the
Building been occupied to the extent of 95% of the rentable area thereof. If the
Property shall be part of or shall include a complex, development or group of
buildings or structures, Landlord may allocate Taxes and Operating Expenses
within such complex, development or group, and between such buildings and

 

5



--------------------------------------------------------------------------------

structures and the parcels on which they are located, in accordance with sound
accounting and management principles. In the alternative, Landlord shall have
the right to determine, in accordance with sound accounting and management
principles, Tenant’s Prorata Share of Taxes and Operating Expenses based upon
the totals of each of the same for all such buildings and structures, the land
constituting parcels on which the same are located, and all related facilities,
including common areas and easements, corridors, lobbies, sidewalks, elevators,
loading areas, parking facilities and driveways and other appurtenances and
public areas, in which event Tenant’s Prorata Share shall be based on the ratio
of the rentable area of the Premises to the rentable area of all such buildings.

Furthermore, Tenant shall not be obligated to pay any increase in Controllable
Operating Expenses (hereinafter defined) exceeding 4.0% of the Controllable
Operating Expenses due for any calendar year under the Lease for the previous
calendar year (such 4.0% cap to be determined on a compounded and cumulative
basis). “Controllable Operating Expenses” shall mean all Operating Expenses
other than union labor costs, insurance costs, all governmentally mandated costs
and expenses (including all taxes of any kind, to the extent such taxes are
included in Operating Expenses hereunder), utility costs, and costs of snow and
ice removal. Management fees shall also be excluded from Controllable Operating
Expenses because management fees are separately addressed and capped at
Section 3(B)(g) above.

(C)    Manner of Payment. Taxes and Operating Expenses shall be paid in the
following manner:

(i)    Landlord may reasonably estimate in advance the amounts Tenant shall owe
for Taxes and Operating Expenses for any full or partial calendar year of the
Term. In such event, Tenant shall pay such estimated amounts, on a monthly basis
in installments equal to one-twelfth of the annual estimate, on or before the
first day of each calendar month, together with Tenant’s payment of Base Rent.
Such estimate may be reasonably adjusted from time to time by Landlord.

(ii)    Within one hundred twenty (120) days after the end of each calendar
year, or as soon thereafter as practicable, Landlord shall provide a statement
(the “Statement”) to Tenant showing: (a) the amount of actual Taxes and
Operating Expenses for such calendar year, with a listing of amounts for major
categories of Operating Expenses, (b) any amount paid by Tenant towards Taxes
and Operating Expenses during such calendar year on an estimated basis, and
(c) any revised estimate of Tenant’s obligations for Taxes and Operating
Expenses for the current calendar year.

(iii)    If the Statement shows that Tenant’s estimated payments were less than
Tenant’s actual obligations for Taxes and Operating Expenses for such year,
Tenant shall pay the difference. If the Statement shows an increase in Tenant’s
estimated payments for the current calendar year, Tenant shall pay the
difference between the new and former estimates, for the period from January 1
of the current calendar year through the month in which the Statement is sent.
Tenant shall make such payments within thirty (30) days after Landlord sends the
Statement.

(iv)    If the Statement shows that Tenant’s estimated payments exceeded
Tenant’s actual obligations for Taxes and Operating Expenses, Tenant shall
receive a credit for the difference against payments of Rent next due. If the
Term shall have expired and no further Rent shall be due, Tenant shall receive a
refund of such difference, within thirty (30) days after Landlord sends the
Statement.

(v)    So long as Tenant’s obligations hereunder are not materially adversely
affected thereby, Landlord reserves the right to reasonably change, from time to
time, the manner or timing of the foregoing payments. In lieu of providing one
Statement covering Taxes

 

6



--------------------------------------------------------------------------------

and Operating Expenses, Landlord may provide separate statements, at the same or
different times. No delay by Landlord in providing the Statement (or separate
statements) shall be deemed a default by Landlord or a waiver of Landlord’s
right to require payment of Tenant’s obligations for actual or estimated Taxes
or Operating Expenses.

(D)    Proration. If the Term commences other than on January 1, or ends other
than on December 31, Tenant’s obligations to pay estimated and actual amounts
towards Taxes and Operating Expenses for such first or final calendar years
shall be prorated to reflect the portion of such years included in the Term.
Such proration shall be made by multiplying the total estimated or actual (as
the case may be) Taxes and Operating Expenses, for such calendar years, by a
fraction, the numerator of which shall be the number of days of the Term during
such calendar year, and the denominator of which shall be three hundred and
sixty-five (365).

(E)    Landlord’s Records. Landlord shall maintain records respecting Taxes and
Operating Expenses and determine the same in accordance with sound accounting
and management practices, consistently applied. Taxes and Operating Expenses
shall be calculated on a full accrual basis. Landlord reserves the right to
change to a cash system of accounting and, in such event, Landlord shall make
reasonable and appropriate accrual adjustments to ensure that each calendar year
includes substantially the same recurring items. Tenant or its representative
shall have the right to examine such records upon reasonable prior notice
specifying the records Tenant desires to examine, during normal business hours
at the place or places where such records are normally kept by sending such
notice no later than ninety (90) days following the furnishing of the Statement.
Tenant shall maintain the results of each such audit or inspection confidential
and shall not be permitted to use any third party to perform such audit or
inspection unless: (1) the third party is not compensated on a contingency fee
basis or in any other manner which is dependent upon the results of such audit
or inspection (and Tenant shall deliver the fee agreement or other similar
evidence of such fee agreement to Landlord upon request), and (2) the third
party agrees with Landlord in writing to maintain the results of such audit or
inspection confidential. Tenant may take exception to matters included in Taxes
or Operating Expenses, or Landlord’s computation of Tenant’s Prorata Share of
either, by sending notice specifying such exception and the reasons therefor to
Landlord no later than ninety (90) days after Landlord makes such records
available for examination. Such Statement shall be considered final, except as
to matters to which exception is taken after examination of Landlord’s records
in the foregoing manner and within the foregoing times. Tenant acknowledges that
Landlord’s ability to budget and incur expenses depends on the finality of such
Statement. Landlord shall allow Tenant a credit against Rent next due for the
amount of any overpayment and Tenant shall promptly pay Landlord the amount of
any underpayment. In the event Tenant was overbilled by more than five percent
(5%), Landlord shall promptly pay Tenant the reasonable costs of its audit and
inspection of Landlord’s records, not to exceed the amount Tenant was
overbilled. If Landlord has already retained, in response to another tenant’s
exceptions, an independent certified public accountant (“CPA”) to certify one or
more of the matters to which Tenant has taken exception, then, upon Landlord’s
receipt of such CPA’s certification, Landlord shall provide a copy of the
relevant portions thereof to Tenant and, based upon such certification, Landlord
shall recalculate, to the extent applicable and for the period of time in
question, the amount of those particular matters included in Tenant’s Share of
Taxes or Operating Expenses to which Tenant took exception. Pending resolution
of any such exceptions in the foregoing manner, Tenant shall continue paying
Tenant’s Prorata Share of Taxes and Operating Expenses in the amounts determined
by Landlord, subject to adjustment after any such exceptions are so resolved.

(F)    Rent and Other Charges. “Additional Rent” means Tenant’s Prorata Share of
Taxes and Tenant’s Prorata Share of Operating Expenses. Base Rent, Additional
Rent and any other amounts which Tenant is or becomes obligated to pay Landlord
under this Lease or other agreement entered in connection herewith, are
sometimes herein referred to collectively as “Rent,” and all remedies applicable

 

7



--------------------------------------------------------------------------------

to the non-payment of Rent shall be applicable thereto. Rent shall be paid at
any office maintained by Landlord or its agent at the Property or at such other
place as Landlord may designate.

ARTICLE 4

Use and Rules

Tenant shall use the Premises for general office use and related incidental
uses. Tenant shall comply with all applicable Laws and all covenants, conditions
and restrictions of record applicable to Tenant’s use or occupancy of the
Premises. Tenant shall not disturb or interfere with any other tenant or
occupant of the Property. Tenant shall not use the Premises in any manner so as
to cause a cancellation of Landlord’s insurance policies or an increase in the
premiums thereunder. Tenant shall comply with, and shall cause its permitted
subtenants, permitted assignees, invitees, employees, contractors and agents to
comply with, all rules set forth in Rider One attached hereto (the “Rules”).
Landlord shall have the right to reasonably amend such Rules and supplement the
same with other reasonable Rules (not expressly inconsistent with this Lease)
relating to the Property, or the promotion of safety, care, cleanliness or good
order therein, and all such amendments or new Rules shall be binding upon Tenant
after five (5) days notice thereof to Tenant. All Rules shall be applied on a
non-discriminatory basis, but nothing herein shall be construed to give Tenant
or any other Person any claim, demand or cause of action against Landlord
arising out of the violation of such Rules by any other tenant, occupant, or
visitor of the Property, or out of the enforcement or waiver of the Rules by
Landlord in any particular instance.

ARTICLE 5

Services and Utilities

Landlord shall provide the following services and utilities (the cost of which
shall be included in Operating Expenses unless otherwise stated herein):

(A)    Electrical service for standard office lighting fixtures, equipment and
accessories through Landlord’s wires and conduits, to the extent available and
based on the safe and lawful capacity of the existing electrical circuit(s) and
facilities serving the Premises, provided the safe and lawful capacity of the
existing electrical circuit(s) serving the Premises is not exceeded. Electricity
used by Tenant in the Premises shall, at Landlord’s option, be paid by Tenant
without mark-up by Landlord either (1) through inclusion in Operating Expenses
(except as provided in Section 5(G) with respect to excess usage by Tenant);
(2) by a separate charge payable by Tenant to Landlord within thirty (30) days
after billing by Landlord; or (3) by a separate charge billed by the applicable
utility company and payable directly by Tenant. Electrical service to the
Premises may be furnished by one or more companies providing electrical
generation, transmission and distribution services, and the cost of electricity
may consist of several different components or separate charges for such
services, such as generation, distribution and stranded cost charges. Landlord
shall have the exclusive right (i) to choose the company or companies to provide
electrical service to the Property and the Premises, (ii) to aggregate the
electrical service for the Property and the Premises with other buildings or
properties, (iii) to purchase electrical service through an agent, broker or
buyer’s group, and (iv) to change the electrical service provider or manner of
purchasing electrical service from time to time. Tenant also shall be
responsible for the payment of the cost of all modifications to the existing
electrical circuit(s) and facilities serving the Premises, and the cost of all
electricity furnished to the Premises during the performance of janitor service,
the making of alterations or repairs in the Premises, and the operation of any
special air conditioning systems which may be required for data processing or
computer equipment or other special equipment or machinery installed by Tenant.

(B)    Heat and air-conditioning from 8:00 a.m. until 6:00 p.m. Monday through
Friday and 8:00 a.m. until 1:00 p.m. on Saturday, except on Holidays. “Holidays”
shall mean the following federally observed holidays: New Year’s Day,
President’s Day, Memorial Day, Independence Day, Labor Day,

 

8



--------------------------------------------------------------------------------

Thanksgiving Day, the day after Thanksgiving Day, and Christmas Day. Subject to
governmental regulations, the Building’s HVAC system shall provide an inside
condition for non-equipment room portions of the Premises as follows:

(i)    Not more than 75 degrees Fahrenheit (plus or minus 2 degrees) and 50%
relative humidity when the outside temperature does not exceed 95 degrees
Fahrenheit dry bulb and 75 degrees Fahrenheit wet bulb; and

(ii)    Not less than a minimum temperature of 70 degrees Fahrenheit (plus or
minus 2 degrees) and 30-40% relative humidity when the outside temperature is
not less than zero (0) degrees Fahrenheit dry bulb;

provided that the occupancy of the Premises does not exceed one (1) person for
each 150 rentable square feet and the total electrical load (including lighting
and power) does not exceed five (5) watts connected load per rentable square
feet.

(C)    Water for drinking, lavatory and toilet purposes at those points of
supply provided for nonexclusive general use of other tenants at the Property.

(D)    Hot and cold water for the restrooms and Tenant’s break rooms located on
the first, second and third floors of the Building.

(E)    Office cleaning, trash removal service, and other janitorial services
Monday through Friday or Sunday through Thursday in and about the Premises,
excluding Holidays, in accordance with the janitorial specifications attached to
this Lease as Exhibit G. If Landlord uses a third party contractor to provide
janitorial services, the contractor must be bonded. In addition to the services
described in Exhibit G, at Tenant’s request, for an additional fee Landlord
shall provide some or all of the following: daily day porter service, quarterly
carpet cleaning, and monthly refrigerator cleaning.

(F)    Operatorless passenger elevator service in common with Landlord and other
tenants and their visitors. One of such elevators may be a “swing” elevator for
use also as a freight elevator. Landlord may restrict use of elevators for
freight purposes to the “swing” elevator and to hours reasonably designated by
Landlord. Landlord shall have the right to restrict the number of operating
elevators outside of normal business hours, provided that at least one elevator
is in operation.

(G)    If reasonable and feasible, Landlord shall seek to provide extra
utilities or services requested by Tenant provided the request does not involve
modifications or additions to existing Systems and Equipment. Unless Tenant is
paying the utility provider directly, Tenant shall pay for extra utilities or
services at rates set by Landlord in its reasonable discretion. Payment shall be
due at the same time as Base Rent or, if billed separately, shall be due within
thirty (30) days after billing. If Tenant shall fail to make any payment for
additional services, Landlord may, without notice to Tenant and in addition to
all other remedies available to Landlord, discontinue the additional services.
Landlord may install and operate meters or any other reasonable system for
monitoring or estimating any services or utilities used by Tenant in excess of
those required to be provided by Landlord under this Article (including a system
for Landlord’s engineer to reasonably estimate any such excess usage). If such
system indicates such excess services or utilities, Tenant shall pay Landlord’s
reasonable charges for installing and operating such system and any
supplementary air-conditioning, ventilation, heat, electrical or other systems
or equipment (or adjustments or modifications to the existing Systems and
Equipment), and Landlord’s reasonable charges for such amount of excess services
or utilities used by Tenant. Unless Tenant is paying the utility provider
directly, Landlord may impose a reasonable charge for any utilities and
services, including, without limitation, air conditioning, electricity, and
water, provided by Landlord by reason of: (i) any use of the Premises at any
time other than the hours set forth above; (ii) any utilities or services beyond
what Landlord agrees herein to furnish; or (iii) special electrical, cooling and
ventilating needs created by Tenant’s telephone equipment, computer, electronic
date processing equipment, copying

 

9



--------------------------------------------------------------------------------

equipment and other such equipment or uses. Landlord may impose a three hour
minimum for extra hours HVAC service. Landlord, at its option, may require
installation of metering devices at Tenant’s expense for the purpose of metering
Tenant’s utility consumption. Tenant must notify Landlord one business day in
advance if Tenant will require HVAC after the hours stated above or on a Sunday
or Holiday.

(H)    Landlord shall use reasonable efforts to restore any service required of
it that becomes unavailable; however, such unavailability shall not render
Landlord liable for any damages caused thereby, be a constructive eviction of
Tenant, constitute a breach of any implied warranty, or, except as provided in
the next sentence, entitle Tenant to any abatement of Tenant’s obligations
hereunder. If, however, Tenant is prevented from using the Premises because of
the unavailability of any service to be provided by Landlord hereunder for a
period of three (3) consecutive business days following Landlord’s receipt from
Tenant of a written notice regarding such unavailability and such unavailability
was not caused by or through Tenant or a governmental directive, then Tenant
shall, as its exclusive remedy be entitled to a reasonable abatement of Rent for
each consecutive day (after such three (3) business day period) that Tenant is
so prevented from using the Premises. Landlord in no event shall be liable for
damages by reason of loss of profits, business interruption or other
consequential damages.

ARTICLE 6

Alterations and Liens

Tenant shall not make any additions, changes, alterations or improvements
(“Alterations”) outside the Premises. Tenant shall not make any Alterations
within the Premises (“Tenant Work”) without the prior written consent of
Landlord, which shall not be unreasonably withheld; provided, however, that
Landlord’s approval shall not be required (but Tenant shall notify Landlord in
advance of any such Alterations) for any Alterations that in total cost less
than Twenty-Five Thousand and 00/100 Dollars ($25,000.00) per year, are
non-structural, and do not involve the roof, windows, HVAC or Building Systems
or Equipment. Landlord may impose reasonable requirements as a condition of such
consent including without limitation the submission of plans and specifications
for Landlord’s prior written approval, obtaining necessary permits, posting
bonds, obtaining insurance, prior approval of contractors, subcontractors and
suppliers, prior receipt of copies of all contracts and subcontracts, contractor
and subcontractor lien waivers, affidavits listing all contractors,
subcontractors and suppliers, use of union labor (if Landlord uses union labor),
affidavits from engineers acceptable to Landlord stating that the Tenant Work
will not adversely affect the Systems and Equipment or the structure of the
Property, and requirements as to the manner and times in which such Tenant Work
shall be done. All Tenant Work shall be performed in a good and workmanlike
manner and all materials used shall be of a quality comparable to or better than
those in the Premises and Property and shall be in accordance with plans and
specifications approved by Landlord (except for those Alterations not requiring
approval. If Tenant proposes Alterations to the structure or material
Alterations to the roof or Building Systems or Equipment and Landlord requires
third party help to review Tenant’s plans and specifications for same, then
Tenant shall be obligated to reimburse Landlord for the reasonable out of pocket
costs incurred by Landlord. Consent or supervision by Landlord shall not be
deemed a warranty as to the adequacy of the design, workmanship or quality of
materials, and Landlord hereby expressly disclaims any responsibility or
liability for the same. Landlord shall under no circumstances have any
obligation to repair, maintain or replace any portion of the Tenant Work.

At the time when it seeks Landlord’s consent to the Alterations, Tenant may by
written notice require Landlord to elect whether Landlord may require Tenant to
remove it upon expiration or termination of this Lease, and if Landlord fails to
make an election within thirty (30) days after receipt of such notice, Landlord
will be deemed to have waived its right to require the removal.

 

10



--------------------------------------------------------------------------------

 

Tenant shall keep the Property and Premises free from any mechanic’s,
materialman’s or similar liens or other such encumbrances in connection with any
Tenant Work on or respecting the Premises not performed by or at the request of
Landlord, and shall indemnify and hold Landlord harmless from and against any
claims, liabilities, judgments, or costs (including reasonable attorneys’ fees)
arising out of the same or in connection therewith. Tenant shall give Landlord
notice at least five (5) days prior to the commencement of any Tenant Work (or
such additional time as may be necessary under applicable Laws); in addition
Tenant shall post a written or printed notice on the Premises stating that
Landlord’s interest shall not be subject to any liens pursuant to §38-22-105(2)
of the Colorado Revised Statutes or any similar statute enacted after the
Commencement Date. Landlord shall also have the right to post and keep posted
notices such as those provided for by to §38-22-105(2) of the Colorado Revised
Statutes or to take any further action that Landlord may deem to be proper for
the protection of Landlord’s interest in the Premises. Tenant shall remove any
such lien or encumbrance by bond or otherwise within thirty (30) days after
written notice by Landlord, and if Tenant shall fail to do so, Landlord may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for investigating the validity thereof. The amount so paid shall be
deemed additional Rent under this Lease payable upon demand, without limitation
as to other remedies available to Landlord under this Lease. Nothing contained
in this Lease shall authorize Tenant to do any act which shall subject
Landlord’s title to the Property or Premises to any lien or encumbrance whether
claimed by operation of law or express or implied contract. Any claim to a lien
or encumbrance upon the Property or Premises arising in connection with any
Tenant Work on or respecting the Premises not performed by or at the request of
Landlord shall be null and void, or at Landlord’s option shall attach only
against Tenant’s interest in the Premises and shall in all respects be
subordinate to Landlord’s title to the Property and Premises.

Initial and subsequent construction in the Premises by Tenant shall comply with
the Building’s environmental and energy efficiency initiatives in effect at the
time of construction. Such initiatives may include, but shall not be limited to,
usage of low VOC construction materials (including, without limitation, low VOC
paint and carpet); energy efficient lighting (and controls), equipment, and
appliances; HVAC efficiencies; water use reduction; CFC reduction; recycling;
construction waste management; usage of locally manufactured materials; usage of
rapidly renewable materials; and usage of recycled materials.

ARTICLE 7

Repairs

(A)    Maintenance and Repairs by Landlord. Landlord, as an Operating Expense
(except to the extent prohibited by Article 3 above), shall maintain and keep
the common areas of the Building and Property, the Building structure, and the
Systems and Equipment in first-class condition, in good working order and
repair, and in compliance with all applicable laws, codes, ordinances, and
regulations, including, without limitation, the foundation, floor slabs,
structural support of the roof, roof membrane, interior support walls,
stairwells, columns and beams, and all windows and doors and fixtures, except
only to the extent damage thereto may be caused by Tenant. If Tenant desires
that work within the Premises be performed outside of Tenant’s business hours,
Landlord shall schedule the work accordingly, but Tenant shall pay or reimburse
Landlord upon demand for the incremental additional cost of performing such work
outside of Tenant’s business hours.

(B)    Maintenance and Repairs by Tenant. Except for customary cleaning and
trash removal provided by Landlord under Article 5 and damage covered under
Article 8, Tenant shall keep the Premises in good condition, working order and
repair (including without limitation, carpet, wall-covering, doors, plumbing and
other fixtures, equipment, alterations and improvements whether installed by
Landlord or Tenant). In the event that any repairs, maintenance or replacements
are required, Tenant shall promptly arrange for the same either through
(a) Landlord for such reasonable charges as Landlord may from time to time
establish, or (b) contractors that Landlord generally uses at the Property, or
(c)

 

11



--------------------------------------------------------------------------------

other contractors approved in writing in advance by Landlord. If Tenant does not
promptly make such arrangements, Landlord may, but need not, make such repairs,
maintenance and replacements, and the costs paid or incurred by Landlord
therefor shall be reimbursed by Tenant promptly after request by Landlord.
Except to the extent caused by the negligence or willful misconduct of Landlord,
Tenant shall indemnify Landlord and pay for any repairs, maintenance and
replacements to areas of the Property outside the Premises, caused, in whole or
in part, as a result of moving any furniture, fixtures, or other property to or
from the Premises, or by Tenant or its employees, agents, contractors, or
visitors (notwithstanding anything to the contrary contained in this Lease).

ARTICLE 8

Casualty Damage

Subject to Article 6 and the remainder of this Article 8, Landlord shall apply
its entire applicable insurance deductible and use all available insurance
proceeds to restore the Premises or any common areas of the Property providing
access thereto which are damaged by fire or other casualty during the Term. Such
restoration shall be to substantially the condition prior to the casualty,
except for modifications required by zoning and building codes and other Laws or
by any Holder, any other modifications to the common areas deemed desirable by
Landlord (provided access to the Premises is not materially impaired), and
except that Landlord shall not be required to repair or replace any of Tenant’s
furniture, furnishings, fixtures or equipment, or any alterations or
improvements in excess of any work performed or paid for by Landlord under the
terms, covenants and conditions of any separate agreement therefor signed by the
parties hereto. Landlord shall not be liable for any inconvenience or annoyance
to Tenant or its visitors, or injury to Tenant’s business resulting in any way
from such damage or the repair thereof. However, Landlord shall allow Tenant a
proportionate abatement of Rent during the time and to the extent the Premises
are unfit for occupancy for the purposes permitted under this Lease and not
occupied by Tenant as a result thereof (unless Tenant or its employees or agents
intentionally caused the damage). Notwithstanding the foregoing, Landlord may
terminate this Lease by giving Tenant written notice of termination within sixty
(60) days after the date of damage (such termination notice to include a
termination date providing at least ninety (90) days for Tenant to vacate the
Premises), if the Property shall be materially damaged by Tenant or its
employees or agents, or if the Property shall be damaged by fire or other
casualty such that: (a) repairs to the Premises and access thereto cannot
reasonably be completed within two hundred seventy (270) days after the casualty
without the payment of overtime or other premiums, (b) more than twenty-five
percent (25%) of the Premises is affected by the damage and fewer than
twenty-four (24) months remain in the Term, or any material damage occurs to the
Premises or materially impairs access to the Premises during the last twelve
(12) months of the Term, (c) any Holder shall require that the insurance
proceeds or any portion thereof be used to retire the Mortgage debt (or shall
terminate the ground lease, as the case may be), or the damage is not fully
covered by Landlord’s insurance policies (and its applicable deductible), or
(d) the cost of the repairs, alterations, restoration or improvement work would
exceed twenty-five percent (25%) of the replacement value of the Property, or
(e) the nature of such work would make termination of this Lease necessary or
convenient and Landlord also terminates the leases of all other similarly
situated tenants. Tenant may terminate this Lease upon thirty (30) days prior
written notice to Landlord if (x) Landlord advises that the repairs to the
Premises or access thereto cannot be completed within 270 days or (y) Landlord’s
repairs to the Premises and the means of access thereto are not so completed
within 270 days from the date of the damage. Unless this Lease is terminated,
Landlord shall pursue restoration of the Building and the Premises diligently to
completion. Tenant agrees that Tenant’s rights set forth above in this Section
shall be Tenant’s sole recourse in the event of such damage, and waives any
other rights Tenant may have under any applicable Law to terminate the Lease by
reason of damage to the Premises or Property. Tenant acknowledges that this
Article represents the entire agreement between the parties respecting casualty
damage to the Premises or the Property.

 

12



--------------------------------------------------------------------------------

 

ARTICLE 9

Insurance, Subrogation, and Waiver of Claims

(A)    Tenant shall not conduct or permit to be conducted any activity, or place
or permit to be placed any equipment or other item in or about the Premises, the
Building or the Property, which will in any way directly increase the rate of
property insurance or other insurance on the Property. If any increase in the
rate of property or other insurance is due solely to any activity, equipment or
other item of Tenant, then (whether or not Landlord has consented to such
activity, equipment or other item) Tenant shall pay as additional rent due
hereunder the amount of such increase. The statement of any applicable insurance
company or insurance rating organization (or other organization exercising
similar functions in connection with the prevention of fire or the correction of
hazardous conditions) that an increase is due solely to any such activity,
equipment or other item shall be conclusive evidence thereof.

(B)    Throughout the Term, Tenant shall obtain and maintain the following
insurance coverages written with companies with an A.M. Best A-, X or better
rating and S&P rating of at least A-:

(i)    Commercial General Liability (“CGL”) insurance (written on an occurrence
basis) with limits not less than One Million Dollars ($1,000,000) combined
single limit per occurrence, Two Million Dollar ($2,000,000) annual general
aggregate (on a per location basis), Two Million Dollars ($2,000,000)
products/completed operations aggregate, One Million Dollars ($1,000,000)
personal and advertising injury liability, Fifty Thousand Dollars ($50,000) fire
damage legal liability, and Five Thousand Dollars ($5,000) medical payments. CGL
insurance shall be written on a current ISO occurrence form and shall cover
liability arising from Premises, operations, independent contractors,
products-completed operations, personal injury, advertising injury and liability
assumed under an insured contract.

(ii)    Workers Compensation insurance as required by the applicable state law,
and Employers Liability insurance with limits not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease policy
limit, and One Million Dollars ($1,000,000) disease each employee.

(iii)    Commercial Auto Liability insurance (if applicable) covering
automobiles owned, hired or used by Tenant in carrying on its business with
limits not less than One Million Dollars ($1,000,000) combined single limit for
each accident.

(iv)    Umbrella/Excess Insurance coverage on a follow form basis in excess of
the CGL, Employers Liability and Commercial Auto Policy with limits not less
than Five Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) annual aggregate.

(v)    All Risk Property Insurance covering Tenant’s property, furniture,
furnishings, fixtures, improvements, and equipment located at the Building. If
Tenant is responsible for any machinery that is not covered under the All Risk
Property Insurance, then Tenant shall maintain boiler and machinery insurance.

(vi)    Business Interruption and Extra Expenses insurance in amounts typically
carried by prudent tenants engaged in similar operations, but in no event in an
amount less than double the annual Base Rent then in effect. Such insurance
shall reimburse Tenant for direct and indirect loss of earnings and extra
expense attributable to all perils insured against.

(vii)    Builder’s Risk (or Building Constructions) insurance during the course
of construction of any Alteration, including during the performance of Tenant’s
Work and until completion thereof. Such insurance shall be on a form covering
Landlord, Landlord’s architects,

 

13



--------------------------------------------------------------------------------

Landlord’s contractor or subcontractors, Tenant and Tenant’s contractors, as
their interest may appear, against loss or damage by fire, vandalism, and
malicious mischief and other such risks as are customarily covered by the
so-called “broad form extended coverage endorsement” upon all Alterations or
Tenant’s Work in place and all materials stored at the Premises, and all
materials, equipment, supplies and temporary structures of all kinds incident to
Alterations or Tenant’s Work and builder’s machinery, tools and equipment, all
while forming a part of, or on the Premises, or when adjacent thereto, while on
drives, sidewalks, streets or alleys, all on a completed value basis for the
full insurable value at all times. Said Builder’s Risk Insurance shall contain
an express waiver of any right of subrogation by the insurer against Landlord,
its agents, employees and contractors.

(C)    Tenant shall have the right to self-insure against any of the risks
referred to above, provided Tenant maintains a net worth of at least Two Hundred
Million Dollars ($200,000,000) and maintains an S&P credit rating of BBB- or
better. Whenever Tenant elects to self insure pursuant to this Lease, Tenant
shall for all purposes of this Lease be deemed to be carrying any insurance
required to be carried by Tenant under the Lease and shall indemnify, defend,
and hold harmless Landlord and its agents against any loss, cost, damage,
expense (including reasonable attorneys’ fees), claim, cause of action or
liability that Landlord and/or its agents may incur that would have been covered
by the insurance policy replaced by the self insurance and such self insurance
shall not otherwise affect the liability of the Landlord contained in this
Lease. So long as Tenant is eligible to self insure, Tenant also shall have the
right to modify its retention amounts from time to time in its sole discretion.
Tenant will honor any waiver of subrogation provisions as may apply to such
insurance provisions. Before Tenant elects to self insure, Tenant must deliver
written notice of such election to Landlord, together with evidence that Tenant
meets the net worth standards set forth in this paragraph. So long as Tenant
continues to self insure, Tenant must deliver to Landlord certification that it
meets such net worth requirements at least once per year.

(D)    Landlord and Landlord’s agents shall be endorsed on each policy as
additional insureds as it pertains to the CGL, Umbrella, and Auto policy, and
coverage shall be primary and noncontributory. Landlord shall be a loss payee on
the Property policy in respect of Tenant’s improvements to the extent that
Landlord is responsible for the repair and replacement of same under this Lease.
All insurance shall (1) contain an endorsement that such policy shall remain in
full force and effect notwithstanding that the insured may have waived its right
of action against any party prior to the occurrence of a loss (Tenant hereby
waiving its right of action and recovery against and releasing Landlord,
Landlord’s property manager, and their employees from any and all liabilities,
claims and losses for which they may otherwise be liable to the extent Tenant is
covered by insurance carried or required to be carried under this Lease); and
(2) provide that the insurer thereunder waives all right of recovery by way of
subrogation against Landlord and Landlord’s representatives in connection with
any loss or damage covered by such policy (and Tenant shall provide evidence of
such waiver). Tenant shall notify Landlord prior to any cancellation of required
insurance coverage. Tenant shall deliver an ACORD 25 certificate with respect to
all liability and personal property insurance and an ACORD 28 certificate with
respect to all commercial property insurance and documentation evidencing
payment therefor (and, upon reasonable request, copies of all required insurance
policies, including endorsements and declarations) to Landlord on or before the
Commencement Date and at least annually thereafter. If Tenant fails to provide
evidence of insurance required to be provided by Tenant hereunder, prior to
commencement of the Lease Term and thereafter within thirty (30) days following
Landlord’s request during the Term (and in any event within thirty (30) days
prior to the expiration date of any such coverage, any other cure or grace
period provided in this Lease not being applicable hereto), Landlord shall be
authorized (but not required) after ten (10) days’ prior notice to procure such
coverage in the amount stated with all costs thereof to be chargeable to Tenant
and payable as additional rent upon written invoice therefor.

 

14



--------------------------------------------------------------------------------

 

(E)    Landlord agrees to carry and maintain all-risk property insurance (with
replacement cost coverage) covering the Building and Landlord’s property therein
in an amount required by its insurance company to avoid the application of any
coinsurance provision. Landlord hereby waives its right of recovery against
Tenant and releases Tenant from any and all liabilities, claims and losses for
which Tenant may otherwise be liable to the extent Landlord receives proceeds
from its property insurance therefor. Landlord shall secure a waiver of
subrogation endorsement from its insurance carrier. Landlord also agrees to
carry and maintain commercial general liability insurance in limits it
reasonably deems appropriate (but in no event less than the limits required by
Tenant above) and Tenant, Tenant’s officers, directors, employees, and agents
shall be named as an additional insured on such CGL policy. Landlord may elect
to carry such other additional insurance or higher limits as it reasonably deems
appropriate. Tenant acknowledges that Landlord shall not carry insurance on, and
shall not be responsible for damage to, Tenant’s personal property or any
Alterations (including Tenant’s Work), and that Landlord shall not carry
insurance against, or be responsible for any loss suffered by Tenant due to,
interruption of Tenant’s business.

ARTICLE 10

Condemnation

(A)    If (a) the whole or any material part of the Premises or the Property
shall be taken by power of eminent domain or condemned by any competent
authority for any public or quasi-public use or purpose; (b) any adjacent
property or street shall be so taken or condemned, or reconfigured or vacated by
such authority in such manner as to require the use, reconstruction or
remodeling of any part of the Premises or the Property, or (c) Landlord shall
grant a deed or other instrument in lieu of such taking by eminent domain or
condemnation, then Landlord shall have the option to terminate this Lease upon
ninety (90) days notice, provided such notice is given no later than one hundred
eighty (180) days after the date of such taking, condemnation, reconfiguration,
vacation, deed or other instrument. Tenant shall have reciprocal termination
rights if the whole or any material part of the Premises is permanently taken or
if access to the Premises is permanently and materially impaired. Landlord shall
be entitled to receive the entire award or payment in connection therewith,
except that Tenant shall have the right to file any separate claim available to
Tenant for any taking of Tenant’s personal property and of fixtures belonging to
Tenant and removable by Tenant upon expiration of the Term and for moving
expenses (so long as such claim does not diminish the award available to
Landlord or any Holder, and such claim is payable separately to Tenant). All
Rent shall be apportioned as of the date of such termination, or the date of
such taking, whichever shall first occur. Rent shall be proportionately abated
if any part of the Premises shall be taken and this Lease shall not be so
terminated.

(B)    Landlord shall give prompt notice to Tenant if Landlord becomes aware
that any part of the Premises or any material part of the Property is proposed
to be taken under the power of eminent domain.

ARTICLE 11

Return of Possession

At the expiration or earlier termination of this Lease or Tenant’s right of
possession of the Premises, Tenant shall surrender possession of the Premises in
the condition required under Article 7, ordinary wear and tear excepted, and
shall surrender all keys, any key cards, and any parking stickers or cards, to
Landlord, and advise Landlord as to the combination of any locks or vaults then
remaining in the Premises, and shall remove all trade fixtures and personal
property. All improvements, fixtures and other items in or upon the Premises
(except trade fixtures and personal property belonging to Tenant), whether
installed by Tenant or Landlord, shall be Landlord’s property and shall remain
upon the Premises, all without compensation, allowance or credit to Tenant.
However, subject to Article 6 above, by giving

 

15



--------------------------------------------------------------------------------

Tenant notice prior to the date of termination, Landlord may require Tenant to
promptly remove any or all of the foregoing items as are designated in such
notice and restore the Premises to the condition prior to the installation of
such items; provided Landlord shall not require removal of customary office
improvements installed pursuant to any separate agreement signed by both parties
in connection with this Lease (except as expressly provided to the contrary
therein), or installed by Tenant with Landlord’s written approval (except as
expressly required by Landlord in connection with granting such approval). If
Tenant shall fail to perform any repairs or restoration, or fail to remove any
items from the Premises or the Property required hereunder, Landlord may do so,
and Tenant shall pay Landlord the cost thereof upon demand. Any and all property
that may be removed from the Premises or the Property by Landlord pursuant to
any provisions of this Lease or any Law, to which Tenant is or may be entitled,
may be handled, removed or stored in a commercial warehouse or otherwise by
Landlord at Tenant’s risk, cost or expense, and Landlord shall in no event be
responsible for the value, preservation or safekeeping thereof. Tenant shall pay
to Landlord, upon demand, any and all expenses incurred in any removal and all
storage charges as long as the same is in Landlord’s possession or under
Landlord’s control. Any property, which is not removed from the Premises or
which is not retaken from storage by Tenant within thirty (30) days after
expiration or earlier termination of this Lease or of Tenant’s right to
possession of the Premises, shall, at Landlord’s option, be conclusively
presumed to have been abandoned and thus to have been conveyed by Tenant to
Landlord as if by bill of sale without payment by Landlord. Unless prohibited by
applicable Law, Landlord shall have a lien against such property for the costs
incurred in removing and storing the same.

ARTICLE 12

Holding Over

(A)    Tenant shall have the right to remain in possession of the Premises after
the expiration of the initial Term (or expiring Extension Term) of this Lease
for up to three (3) months if Tenant notifies Landlord of its election to do so
twelve (12) months prior to the expiration of the initial Term (or expiring
Extension Term) (a “Permitted Holdover”). If Tenant so notifies Landlord, all
terms and conditions in existence during the final month of the initial Term (or
expiring Extension Term) shall be in effect, except that the Base Rent payable
by Tenant to Landlord during that time shall be one hundred ten percent
(110%) of the Base Rent that was payable in the last full month prior to the
expiration of the initial Term (or expiring Extension Term).

(B)    Otherwise, unless Landlord expressly agrees otherwise in writing, if
Tenant shall retain possession of the Premises or any part thereof after
expiration or earlier termination of this Lease, Tenant shall pay Landlord one
hundred fifty percent (150%) of the amount of Rent then applicable (or the
highest amount permitted by Law, whichever shall be less). In addition, Tenant
shall be responsible for all consequential damages sustained by Landlord on
account of Tenant holding over. The foregoing provisions shall not serve as
permission for Tenant to holdover, nor serve to extend the Term (although Tenant
shall remain bound to comply with all provisions of this Lease until Tenant
vacates the Premises, and shall be subject to the provisions of Article 11). The
provisions of this Article 12(B) do not waive Landlord’s right of re-entry or
right to regain possession by actions at law or in equity or any other rights
hereunder, and any receipt of payment by Landlord shall not be deemed a consent
by Landlord to Tenant’s remaining in possession or be construed as creating or
renewing any lease or right of tenancy between Landlord and Tenant.

(C)    Holdover rent shall be prorated on a daily basis.

 

16



--------------------------------------------------------------------------------

 

ARTICLE 13

No Waiver

No provision of this Lease will be deemed waived by either party unless
expressly waived in writing signed by the waiving party. No waiver shall be
implied by delay or any other act or omission of either party. No waiver by
either party of any provision of this Lease shall be deemed a waiver of such
provision with respect to any subsequent matter relating to such provision, and
Landlord’s consent or approval respecting any action by Tenant shall not
constitute a waiver of the requirement for obtaining Landlord’s consent or
approval respecting any subsequent action. Acceptance of Rent by Landlord shall
not constitute a waiver of any breach by Tenant of any term or provision of this
Lease. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. The acceptance of Rent or of the performance of any other
term or provision from any Person other than Tenant, including any Transferee,
shall not constitute a waiver of Landlord’s right to approve any Transfer.

ARTICLE 14

Attorneys’ Fees and Jury Trial

In the event of any litigation between the parties, the prevailing party shall
be entitled to obtain, as part of the judgment, all reasonable attorneys’ fees,
costs and expenses incurred in connection with such litigation, except as may be
limited by applicable Law. The amount of recoverable fees shall be determined by
the judge, and the parties’ fees shall include the reasonable value of their in
house counsel services, not in excess of the cost of comparable outside counsel
services. In the interest of obtaining a speedier and less costly hearing of any
dispute, the parties hereby each irrevocably waive the right to trial by jury.

ARTICLE 15

Personal Property Taxes, Rent Taxes and Other Taxes

Tenant shall pay prior to delinquency all taxes, charges or other governmental
impositions assessed against or levied upon Tenant’s fixtures, furnishings,
equipment and personal property located in the Premises, and any Tenant Work to
the Premises which is deemed to be personal property by any governmental agency
or subdivision thereof. Whenever possible, Tenant shall cause all such items to
be assessed and billed separately from the property of Landlord. In the event
any such items shall be assessed and billed with the property of Landlord,
Tenant shall pay Landlord its share of such taxes, charges or other governmental
impositions within thirty (30) days after Landlord delivers a statement and a
copy of the assessment or other documentation showing the amount of such
impositions applicable to Tenant’s property. Tenant shall pay any rent tax or
sales tax, service tax, transfer tax or value added tax, or any other applicable
tax on Rent or services provided herein or otherwise respecting this Lease.

ARTICLE 16

Subordination, Attornment and Mortgagee Protection

No Mortgage currently encumbers the Property. This Lease is subject and
subordinate to all Mortgages hereafter placed upon the Property, and all other
encumbrances and matters of public record applicable to the Property. In
connection with each future Mortgage, Landlord shall use commercially reasonable
efforts to cause the Holder thereunder to execute and deliver to Tenant a
commercially

 

17



--------------------------------------------------------------------------------

reasonable Subordination Non Disturbance, and Attornment Agreement, which Tenant
then agrees to execute. If any foreclosure proceedings are initiated by any
Holder or a deed in lieu is granted (or if any ground lease is terminated),
Tenant agrees to attorn and pay Rent to any Holder which is a successor to
Landlord hereunder or a purchaser at a foreclosure sale and to execute and
deliver any instruments necessary or appropriate to evidence or effectuate such
attornment (provided such Holder or purchaser shall agree to accept this Lease
and not disturb Tenant’s occupancy, so long as Tenant does not default and fail
to cure within the time permitted hereunder). However, in the event of
attornment, no Holder shall be: (i) liable for any act or omission of Landlord,
or subject to any offsets or defenses which Tenant might have against Landlord
(prior to such Holder becoming Landlord under such attornment), (ii) liable for
any security deposit or bound by any prepaid Rent not actually received by such
Holder, (iii) bound by any future modification of this Lease not consented to by
such Holder, (iv) be liable for any accrued obligation, act or omission of any
prior landlord (including, without limitation, Landlord), whether prior to or
after foreclosure or termination of the superior lease, as the case may be,
(v) be bound by any covenant to undertake or complete any improvement to the
Property or the Premises, or to reimburse or pay Tenant for the cost of any such
improvement, (vi) be required to perform or provide any services not related to
possession or quiet enjoyment of the Premises, or (vii) be required to abide by
any provisions for the diminution or abatement of rent. “Holder” shall mean the
holder of any Mortgage at the time in question, and where such Mortgage is a
ground lease, such term shall refer to the ground lessor. “Mortgage” shall mean
all mortgages, deeds of trust, ground leases and other such encumbrances now or
hereafter placed upon the Property or any part thereof and all renewals,
modifications, consolidations, replacements or extensions thereof. Any Holder
may elect to make this Lease prior to the lien of its Mortgage, by written
notice to Tenant, and if the Holder of any prior Mortgage shall require, this
Lease shall be prior to any subordinate Mortgage. Tenant shall execute such
documentation as Landlord may reasonably request from time to time, in order to
confirm the matters set forth in this Article in recordable form. In the event
of any default on the part of Landlord, arising out of or accruing under the
Lease, whereby the validity or the continued existence of the Lease might be
impaired or terminated by Tenant, or Tenant might have a claim for partial or
total eviction, Tenant shall not pursue any of its rights with respect to such
default or claim, and no notice of termination of the Lease as a result of such
default shall be effective, unless and until Tenant has given written notice of
such default or claim to the applicable Holder (but not later than the time that
Tenant notifies Landlord of such default or claim) and granted to such Holder a
reasonable time, which shall not be less than the greater of (i) the period of
time granted to Landlord under the Lease, or (ii) thirty (30) days, after the
giving of such notice by Tenant to such Holder, to cure or to undertake the
elimination of the basis for such default or claim, after the time when Landlord
shall have become entitled under the Lease to cure the cause of such default or
claim; it being expressly understood that (a) if such default or claim cannot
reasonably be cured within such cure period, such Holder shall have such
additional period of time to cure same as it reasonably determines is necessary,
so long as it continues to pursue such cure with reasonable diligence, and
(b) such Holder’s right to cure any such default or claim shall not be deemed to
create any obligation for such Holder to cure or to undertake the elimination of
any such default or claim.

ARTICLE 17

Estoppel Certificate

Tenant shall from time to time, within ten (10) days after written request from
Landlord, execute, acknowledge and deliver a certificate affirming that, except
as otherwise expressly stated in the certificate, (A) this Lease is unmodified
and in full force and effect; (B) to Tenant’s knowledge, Landlord is not in
default hereunder; (C) Tenant is in possession of the Premises; (D) Tenant has
no off-sets or defenses to the performance of its obligations under this Lease;
(E) that the Premises have been completed in accordance with the terms,
covenants and conditions hereof or the Workletter, that Tenant has accepted the
Premises and the condition thereof and of all improvements thereto and has no
claims against Landlord or any other party with respect thereto; and
(F) certifying such other matters as Landlord

 

18



--------------------------------------------------------------------------------

may reasonably request, or as may be requested by Landlord’s current or
prospective Holders, insurance carriers, auditors, rating agencies, and
prospective purchasers. The certificate shall also confirm the dates to which
the Rent has been paid in advance and the amount of any Security Deposit. The
certificate may be relied upon by Landlord, its Holder(s), insurance carriers,
auditors, rating agencies, and prospective purchasers. If Tenant shall fail to
timely execute and return an estoppel certificate which has been delivered to
Tenant, Tenant shall be deemed to have agreed with the matters originally set
forth therein.

ARTICLE 18

Assignment and Subletting

(A)    Transfers. Tenant shall not, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld (as further described
below): (i) assign, mortgage, pledge, hypothecate, encumber, or permit any lien
to attach to, or otherwise transfer, this Lease or any interest hereunder, by
operation of law or otherwise, (ii) sublet the Premises or any part thereof, or
(iii) permit the occupancy of the Premises by any Person other than Tenant and
its employees (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any Person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant shall desire Landlord’s consent to any Transfer, Tenant shall notify
Landlord in writing, which notice shall include: (a) the proposed effective date
(which shall not be less than thirty (30) nor more than one hundred and eighty
(180) days after Tenant’s notice), (b) the portion of the Premises to be
Transferred (herein called the “Subject Space”), (c) the terms of the proposed
Transfer and the consideration therefor (for purposes of calculating any
Transfer Premium), the name and address of the proposed Transferee, and a copy
of all documentation pertaining to the proposed Transfer, (d) subject to the
terms of a confidentiality agreement, current financial statements of the
proposed Transferee certified by an officer, partner or owner thereof, and
(e) any other information reasonably required to enable Landlord to determine
the financial responsibility, character, and reputation of the proposed
Transferee, nature of such Transferee’s business and proposed use of the Subject
Space, and such other information as Landlord may reasonably require. If
Landlord reasonably requests additional information, Tenant’s notice will not be
deemed to have been received and Landlord may withhold consent to such Transfer
until Landlord receives and has a reasonable opportunity to review such
additional information. Any Transfer made without complying with this Article
shall, at Landlord’s option, be null, void and of no effect, or shall constitute
a Default under this Lease. Whether or not Landlord shall grant consent, Tenant
shall reimburse Landlord for Landlord’s out of pocket costs to review and
process the Transfer request, not to exceed one thousand dollars ($1000) per
Transfer.

(B)    Approval. Landlord will not unreasonably withhold its consent to any
proposed Transfer of the Subject Space to the Transferee on the terms specified
in Tenant’s notice. The parties hereby agree that it shall be reasonable under
this Lease and under any applicable Law for Landlord to withhold consent to any
proposed Transfer where one or more of the following applies (without limitation
as to other reasonable grounds for withholding consent): (i) the Transferee is
of a character or reputation or engaged in a business which is not consistent
with the quality of the Property, or would be a significantly less prestigious
occupant of the Property than Tenant, (ii) the Transferee intends to use the
Subject Space for purposes which are not permitted under this Lease, (iii) the
Subject Space is not regular in shape with appropriate means of ingress and
egress suitable for normal renting purposes, (iv) the Transferee is either a
government (or agency or instrumentality thereof) or an occupant of the
Property, (v) the proposed Transferee does not have a reasonable financial
condition in relation to the obligations to be assumed in connection with the
Transfer, (vi) Tenant has committed and failed to cure a Default at the time
Tenant requests consent to the proposed Transfer, (vii) in the judgment of
Landlord, such a Transfer would violate any term, condition, covenant, or
agreement of the Landlord involving the Property or any other tenant’s lease
within it; (viii) the net effective rent payable by the Transferee (adjusted on
a rentable square foot basis) is less than the net effective rent then being
quoted by Landlord for new leases in the

 

19



--------------------------------------------------------------------------------

Building for comparable size space for a comparable period and the proposed
Transferee is an existing tenant of the Building or in negotiation with Landlord
to become a tenant of the Building; or (ix) any other basis which Landlord
reasonably deems appropriate. If Landlord wrongfully withholds its consent to
any Transfer, Tenant’s sole and exclusive remedy therefor shall be to seek
specific performance of Landlord’s obligation to consent to such Transfer.

(C)    Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord fifty percent (50%) of any Transfer Premium derived by Tenant from such
Transfer. “Transfer Premium” shall mean all rent, additional rent or other
consideration paid by the Transferee in excess of the Rent payable by Tenant
under this Lease (on a monthly basis during the Term, and on a per rentable
square foot basis, if less than all of the Premises is transferred), after
deducting therefrom (on a monthly basis) the reasonable expenses incurred by
Tenant, amortized over the balance of the Term, for any changes, alterations and
improvements to the Premises, legal fees incurred in connection with the
Transfer, any other economic concessions or services provided to the Transferee,
and any customary brokerage commissions paid in connection with the Transfer if
acceptable written evidence of such expenditures is provided in advance to
Landlord. The percentage of the Transfer Premium due Landlord hereunder shall be
paid within ten (10) days after Tenant receives any Transfer Premium from the
Transferee.

(D)    Recapture. Notwithstanding anything to the contrary contained in this
Article, Landlord shall have the option, by giving written notice to Tenant
within thirty (30) days after receipt of Tenant’s notice of any proposed
Transfer, to recapture the Subject Space; provided however, that in that event
Tenant shall have the right to revoke the Transfer within ten (10) days after
Landlord’s election to recapture. Otherwise, Landlord’s recapture notice shall
cancel and terminate this Lease with respect to the Subject Space as of the date
stated in Tenant’s notice as the effective date of the proposed Transfer (or at
Landlord’s option, shall cause the Transfer to be made to Landlord or its agent,
in which case the parties shall execute the Transfer documentation promptly
thereafter). If this Lease shall be canceled with respect to less than the
entire Premises, the Rent reserved herein shall be prorated on the basis of the
number of rentable square feet retained by Tenant in proportion to the number of
rentable square feet contained in the Premises, this Lease as so amended shall
continue thereafter in full force and effect, and upon request of either party,
the parties shall execute written confirmation of the same.

(E)    Terms of Consent. If Landlord consents to a Transfer: (a) any Transfer
shall be made only if, and shall not be effective until, the Transferee shall
execute, acknowledge and deliver to Landlord an agreement in form and substance
reasonably satisfactory to Landlord whereby the Transferee shall agree to be
bound by and assume the obligations of this Lease on the part of Tenant to be
performed or observed, (b) the terms, covenants and conditions of this Lease,
including among other things, Tenant’s (or any Transferee’s) liability for the
Subject Space, shall in no way be deemed to have been waived or modified and the
original named Tenant (and any Transferee, as the case may be) shall remain
fully liable for the payment of Rent and Additional Rent and for the other
obligations of this Lease on the part of Tenant to be performed or observed,
(c) such consent shall not be deemed consent to any further Transfer by either
Tenant or a Transferee, (d) Tenant shall deliver to Landlord promptly after
execution, an original executed copy of the applicable assignment or sublease
documents, and (f) Tenant shall furnish upon Landlord’s request a certificate by
an officer of Tenant of any Transfer Premium Tenant has derived and shall derive
from such Transfer and a copy of Tenant’s invoices, checks and other records
relating to the calculation of the Transfer Premium. If the Transfer Premium
respecting any Transfer shall be found understated, Tenant shall within thirty
(30) days after demand pay the deficiency, and if understated by more than five
percent (5%), Tenant shall pay Landlord’s costs of such audit. Any sublease
hereunder shall be subordinate and subject to the provisions of this Lease, and
if this Lease shall be terminated during the term of any sublease, Landlord
shall have the right to: (i) treat such sublease as canceled and repossess the
Subject Space by any lawful means, or (ii) require that such subtenant attorn to
and recognize Landlord as its landlord under any such sublease. If Tenant shall
Default and fail to cure within the time permitted for cure under Section 20(A),
Landlord is hereby irrevocably authorized, as Tenant’s

 

20



--------------------------------------------------------------------------------

agent and attorney-in-fact, to direct any Transferee to make all payments under
or in connection with the Transfer directly to Landlord (which Landlord shall
apply towards Tenant’s obligations under this Lease) until such Default is
cured.

(F)    Permitted Transfers. Notwithstanding Section 18(A), Tenant may Transfer
all or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord: (i) any Person which,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with Tenant (an “Affiliate”); (ii) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
corporate successors or assigns, is merged or consolidated, in accordance with
applicable statutory provisions governing merger and consolidation of business
entities, so long as Tenant’s obligations hereunder are assumed by the entity
surviving such merger or created by such consolidation; or (iii) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets. Tenant shall promptly notify Landlord of any such Permitted
Transfer. Notwithstanding any such Permitted Transfer, the originally named
Tenant shall remain liable for the performance of all of the obligations of
Tenant hereunder, or if Tenant no longer exists because of a merger,
consolidation, or acquisition, the surviving or acquiring entity must have a
Tangible Net Worth equal to or greater than the Tangible Net Worth of the Tenant
before the Transfer, and in all cases the Permitted Transferee shall expressly
assume in writing the obligations of Tenant hereunder. Additionally, the
Permitted Transferee shall comply with all of the terms and conditions of this
Lease and the use of the Premises by the Permitted Transferee may not violate
any other agreements affecting the Premises, the Building, Landlord or other
tenants of the Building. No later than ten (10) days after the effective date of
any Permitted Transfer, Tenant agrees to furnish Landlord with (x) copies of the
instrument effecting the Permitted Transfer, (y) documentation establishing
Tenant’s satisfaction of the requirements set forth above applicable to any such
Permitted Transfer, and (z) evidence of insurance as required under this Lease
with respect to the Permitted Transferee. The occurrence of a Permitted Transfer
shall not waive Landlord’s rights as to any subsequent Transfers. “Tangible Net
Worth” means the excess of total assets over total liabilities, in each case as
determined in accordance with generally accepted accounting principles
consistently applied. Any subsequent Transfer by a Permitted Transferee shall be
subject to the terms of this Article 18.

(G)    Permitted Occupants. Notwithstanding anything to the contrary contained
in this Article, provided Tenant is not in Default, Landlord acknowledges and
agrees that Tenant may permit Tenant’s suppliers, vendors or customers to occupy
up to ten percent (10%) of the Premises during Tenant’s occupancy in accordance
with the requirements of this Lease without it being deemed a Transfer for which
consent is required. Landlord shall owe no duty to any such occupant. Tenant
shall provide Landlord at least five (5) days before occupancy the name of each
person and/or entity who will occupy a portion of the Premises pursuant to this
Section. Tenant’s insurance and indemnity obligations under this Lease shall
cover such occupants and their employees, agents, and invitees.

ARTICLE 19

Rights Reserved By Landlord

Except as expressly provided herein, Landlord reserves the right to control the
Property including, without limitation, the following rights:

(A)    To change the name or street address of the Building; install and
maintain signs on the exterior and interior of the Property or any part thereof;
retain at all times, and use in appropriate instances, keys to all doors within
and into the Premises; subject to Section 33(A) grant to any Person the right to
conduct any business or render any service at the Property, whether or not it is
the same or similar

 

21



--------------------------------------------------------------------------------

to the use permitted Tenant by this Lease; and have access for Landlord and
other tenants of the Property to any mail chutes located on the Premises
according to the rules of the United States Postal Service.

(B)    To enter the Premises at reasonable hours to show the Premises to current
and prospective mortgage lenders, ground lessors, insurers, and prospective
purchasers, tenants and brokers, and if Tenant shall abandon the Premises at any
time, or shall vacate the same during the last three (3) months of the Term, to
decorate, remodel, repair, or alter the Premises.

(C)    To temporarily limit or prevent access to the Property or any part
thereof, shut down elevator service, activate elevator emergency controls, or
otherwise take such action or preventative measures deemed necessary by Landlord
for the safety of tenants or other occupants of the Property or the protection
of the Property and other property located thereon or therein, in case of fire,
invasion, insurrection, riot, civil disorder, public excitement or other
dangerous condition, or threat thereof.

(D)    To decorate and to make alterations, additions and improvements,
structural or otherwise, in or to the Property or any part thereof, and to any
adjacent building, structure, parking facility, land, street or alley (including
without limitation changes and reductions in corridors, lobbies, parking
facilities and other public areas and the installation of kiosks, planters,
sculptures, displays, escalators, mezzanines, and other structures, facilities,
amenities and features therein, and changes for the purpose of connection with
or entrance into or use of the Property in conjunction with any adjoining or
adjacent building or buildings, now existing or hereafter constructed). In
connection with such matters, or with any other repairs, maintenance,
improvements or alterations, in or about the Property, Landlord may erect
scaffolding and other structures reasonably required, and during such operations
may, upon reasonable prior notice to Tenant, enter upon the Premises at
reasonable hours and take into and upon or through the Premises, all materials
required to make such repairs, maintenance, alterations or improvements, and may
temporarily close public entry ways, other public areas, restrooms, stairways or
corridors and Tenant agrees to pay Landlord for overtime and similar expenses
incurred if such work is done other than during ordinary business hours at
Tenant’s request.

(E)    Intentionally deleted.

(F)    To install, use and maintain in and through the ceiling, walls, columns,
and closets of the Premises pipes, conduits, wires, ducts or mechanical
installations serving the Property. Tenant agrees that there shall be no
construction of partitions or other obstructions which might interfere with the
moving or the servicing of equipment of Landlord to or from the enclosures
containing such installations and Tenant further agrees that neither Tenant, nor
its servants, employees, agents, visitors, licensees, or contractors shall at
any time tamper with, adjust, or otherwise in any manner affect Landlord’s
mechanical installations.

(G)    To take any other action which Landlord deems reasonable in connection
with the operation, maintenance, marketing, or preservation of the Property or
the Property.

(H)    To approve the weight, size, and location of safes or other heavy
equipment or articles, which articles may be moved in, about, or out of the
Property or the Premises only at such times and in such manner as Landlord shall
direct, at Tenant’s sole risk and responsibility.

In connection with entering the Premises to exercise any of the foregoing
rights, Landlord shall: (a) provide reasonable advance written or oral notice to
Tenant’s on-site manager or other appropriate person (except in emergencies, or
for routine janitorial services), (b) allow Tenant to have a representative
present (except in emergencies), (c) exercise due care to protect all of
Tenant’s information and treat it as “confidential,” and (d) take reasonable
steps to minimize any interference with Tenant’s business. Exercise of any of
the foregoing rights shall not constitute a constructive eviction or entitle
Tenant to abatement of Rent, damages or other claims of any kind. Landlord shall
have a copy of all keys to all doors within and into the Premises. No locks will
be changed without the prior written consent of Landlord, which consent will not
be unreasonably withheld or delayed. Tenant may install Tenant’s own

 

22



--------------------------------------------------------------------------------

security system for the Premises provided Tenant does so in coordination with
Landlord so that Landlord may ensure that Tenant’s system is compatible with,
and integrated with, the Building security system and to ensure Landlord has
access in order to perform janitorial services and for other appropriate
matters.

ARTICLE 20

Landlord’s Remedies

(A)    Default. The occurrence of any one or more of the following events shall
constitute a “Default” by Tenant, which if not cured within any applicable time
permitted for cure below, shall give rise to Landlord’s remedies set forth in
Paragraph (B), below: (i) failure by Tenant to make when due any payment of
Rent, unless such failure is cured within five (5) days after notice;
(ii) failure by Tenant to observe or perform any of the terms or conditions of
this Lease to be observed or performed by Tenant other than the payment of Rent,
or as provided below, unless such failure is cured within thirty (30) days after
notice, or such shorter period expressly provided elsewhere in this Lease
(provided, if the nature of Tenant’s failure is such that more time is
reasonably required in order to cure, Tenant shall not be in Default if Tenant
commences to cure within such period and thereafter reasonably seeks to cure
such failure to completion); (iii) failure by Tenant to comply with the Rules,
unless such failure is cured within five (5) days after notice (provided, if the
nature of Tenant’s failure is such that more than five (5) days time is
reasonably required in order to cure, Tenant shall not be in Default if Tenant
commences to cure within such period and thereafter reasonably seeks to cure
such failure to completion); (iv) (a) making by Tenant of any general assignment
for the benefit of creditors, (b) filing by or against Tenant of a petition to
have Tenant adjudged a bankrupt or a petition for reorganization or arrangement
under any Law relating to bankruptcy (unless, in the case of a petition filed
against Tenant, the same is dismissed within sixty (60) days), (c) appointment
of a trustee or receiver to take possession of substantially all of Tenant’s
assets located on the Premises or of Tenant’s interest in this Lease, where
possession is not restored to Tenant within thirty (30) days, (d) attachment,
execution or other judicial seizure of substantially all of Tenant’s assets
located on the Premises or of Tenant’s interest in this Lease, (e) Tenant’s
convening of a meeting of its creditors or any class thereof for the purpose of
effecting a moratorium upon or composition of its debts, or (f) Tenant’s
insolvency or admission of an inability to pay its debts as they mature; or
(v) any material misrepresentation herein, or material misrepresentation or
omission in any financial statements or other materials provided by Tenant in
connection with negotiating or entering this Lease or in connection with any
Transfer under Article 20. The notice and cure periods provided herein are in
lieu of, and not in addition to, any notice and cure periods provided by Law.

(B)    Dispute Resolution. Notwithstanding anything to the contrary in the case
of a Default (other than a Default under 20(A)(i), (iv) or (v) above) Landlord
shall not exercise any remedy involving the termination of this Lease or of
Tenant’s right to possession without first attempting in good faith to resolve
the dispute through discussion with Tenant and, if Tenant so requests in writing
within fifteen days after the Default occurs, Landlord shall participate in a
one-day mediation of the dispute.

(C)    Remedies. If a Default occurs, is not cured within any applicable time
permitted under Paragraph (A), and (if applicable) is not resolved as provided
under Paragraph (B), Landlord shall have the rights and remedies hereinafter set
forth, each of which shall be distinct, separate and cumulative with and in
addition to any other right or remedy allowed under any Law (including, without
limitation, specific performance) or other provisions of this Lease, any and all
of which may be exercised concurrently or successively, and at such time or
times and in such order as Landlord may from time to time determine:

(i)    Terminate this Lease by giving Tenant written notice thereof, in which
event Tenant shall pay to Landlord the sum of (a) all Rent accrued hereunder
through the date of termination, (b) all amounts due under Section 20(E), and
(c) an amount equal to (1) the total Rent that Tenant would have been required
to pay for the remainder of the Term discounted to

 

23



--------------------------------------------------------------------------------

present value at a per annum rate equal to the “Prime Rate” on the date this
Lease is terminated minus one percent, minus (2) the then present fair rental
value of the Premises for such period, similarly discounted. The “Prime Rate” of
interest shall be the “Prime Rate” as published in the “Money Rates” section of
The Wall Street Journal from time to time. In the event The Wall Street Journal
no longer publishes a Prime Rate of interest, Landlord shall select a comparable
equivalent. For purposes of computing the amount of Rent herein that would have
accrued after the time of award, Tenant’s Prorata Share of Taxes and Operating
Expenses shall be projected based upon the average rate of increase, if any, in
such items from the Commencement Date through the time of award.

(ii)    Terminate Tenant’s right to possess the Premises without terminating
this Lease by giving written notice thereof to Tenant, in which event Tenant
shall pay to Landlord (a) all Rent accrued hereunder to the date of termination
of possession, (b) all amounts due from time to time under Section 20(E), and
(c) all Rent and other net sums required hereunder to be paid by Tenant during
the remainder of the Term, diminished by any net sums thereafter received by
Landlord through reletting the Premises during such period, after deducting all
costs incurred by Landlord in reletting the Premises. If Landlord elects to
proceed under this Section 20(C)(ii), Landlord may remove all of Tenant’s
property from the Premises and store the same in a public warehouse or elsewhere
at the cost of, and for the account of, Tenant, without becoming liable for any
loss or damage which may be occasioned thereby. Landlord shall use reasonable
efforts to relet the Premises on such terms as Landlord in its sole discretion
may determine (including a term different from the Term, rental concessions, and
alterations to, and improvement of, the Premises); however, Landlord shall not
be obligated to relet the Premises before leasing other portions of the Building
and Landlord shall not be obligated to accept any prospective tenant proposed by
Tenant unless such proposed tenant meets all of Landlord’s leasing criteria.
Landlord shall not be liable for, nor shall Tenant’s obligations hereunder be
diminished because of, Landlord’s failure to relet the Premises or to collect
rent due for such reletting. Tenant shall not be entitled to the excess of any
consideration obtained by reletting over the Rent due hereunder. Reentry by
Landlord in the Premises shall not affect Tenant’s obligations hereunder for the
unexpired Term; rather, Landlord may, from time to time, bring an action against
Tenant to collect amounts due by Tenant, without the necessity of Landlord’s
waiting until the expiration of the Term. Unless Landlord delivers written
notice to Tenant expressly stating that it has elected to terminate this Lease,
all actions taken by Landlord to dispossess or exclude Tenant from the Premises
shall be deemed to be taken under this Section 20(C)(ii). If Landlord elects to
proceed under this Section 20(C)(ii), it may at any time elect to terminate this
Lease under Section 20(C)(i).

(D)    Mitigation of Damages. If Landlord terminates this Lease or Tenant’s
right to possession of all or any part of the Premises, Landlord shall use
reasonable efforts to mitigate Landlord’s damages to the extent required by Law.

(E)    Payment by Tenant. Upon any uncured Default, Tenant shall pay to Landlord
all costs incurred by Landlord (including court costs and reasonable attorneys’
fees and expenses) in (i) obtaining possession of the Premises, (ii) removing
and storing Tenant’s or any other occupant’s property, (iii) repairing,
restoring, or otherwise putting the Premises into a vanilla box condition
suitable for lease, (iv) if Tenant is dispossessed of the Premises and this
Lease is not terminated, reletting all or any part of the Premises (including
brokerage commissions and other costs incidental to such reletting),
(v) performing Tenant’s obligations which Tenant failed to perform, and
(vi) enforcing or advising Landlord of its rights, remedies, and recourses
arising out of the Default.

(F)    Late Charges and Interest. Tenant shall pay, as additional Rent, a
service charge of Two Hundred Dollars ($200.00) for bookkeeping and
administrative expenses if Rent is not received

 

24



--------------------------------------------------------------------------------

within five (5) days after Tenant’s receipt of written notice of non-payment. In
addition, any Rent paid more than five (5) days after Tenant’s receipt of
written notice of non-payment shall accrue interest from the due date at the
Default Rate until payment is received by Landlord. The “Default Rate” of
interest shall be the Prime Rate of interest (defined above) plus ten percent
(10%). Such service charge and interest payments shall not be deemed consent by
Landlord to late payments, nor a waiver of Landlord’s right to insist upon
timely payments at any time, nor a waiver of any remedies to which Landlord is
entitled as a result of the late payment of Rent. The exercise of any remedy by
Landlord shall not be deemed an election of remedies or preclude Landlord from
exercising any other remedies in the future.

(G)    Landlord Action. If Tenant at any time fails to make any payment or
perform any other act on its part to be made or performed under this Lease,
Landlord may, but shall not be obligated to, after reasonable notice or demand
and without waiving or releasing Tenant from any obligation under this Lease,
make such payment or perform such other act to the extent Landlord may deem
desirable and in that connection pay expenses and employ counsel. All sums paid
by Landlord and all costs, charges, and expenses incurred by Landlord in
enforcing Tenant’s obligations under this Lease or incurred by Landlord in any
litigation, negotiation, or transaction in which Tenant causes Landlord, without
Landlord’s fault, to be involved or concerned (including, but not limited to
reasonable attorneys’ fees and costs) shall be payable by Tenant upon demand.

(H)    Other Matters. No act or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant’s right to possession, or
accept a surrender of the Premises, nor shall the same operate to release Tenant
in whole or in part from any of Tenant’s obligations hereunder, unless express
written notice of such intention is sent by Landlord or its agent to Tenant.
Tenant hereby irrevocably waives any right otherwise available under any Law to
redeem or reinstate this Lease.

(I)    Waiver of Lien Rights. Landlord expressly waives and disclaims any lien
which it may have by statute or otherwise on the equipment, trade fixtures,
merchandise, inventory, or business records that Tenant brings to the Premises.
In addition, Landlord acknowledges that Tenant may, from time to time, offer all
or portions of such items as collateral for obligations to lenders. Landlord
will promptly execute such reasonable documentation as Tenant may request in
order to evidence to any such lender Landlord’s waiver of any such claim.

ARTICLE 21

Landlord Default

Except as otherwise expressly provided in this Lease, if Landlord shall fail to
perform any term or provision under this Lease required to be performed by
Landlord, Landlord shall not be deemed to be in default hereunder nor subject to
any claims for damages of any kind, unless such failure shall have continued for
a period of thirty (30) days after written notice thereof by Tenant; provided,
if the nature of Landlord’s failure is such that more than thirty (30) days are
reasonably required in order to cure, Landlord shall not be in default if
Landlord commences to cure such failure within such thirty (30) day period, and
thereafter reasonably seeks to cure such failure to completion. If Landlord
shall fail to cure within the times permitted for cure herein, Landlord shall be
subject to such remedies as may be available to Tenant (subject to the other
provisions of this Lease); provided, in recognition that Landlord must receive
timely payments of Rent and operate the Property, Tenant shall have no right of
self-help to perform repairs or any other obligation of Landlord, and shall have
no right to withhold, set-off, or abate Rent.

 

25



--------------------------------------------------------------------------------

 

ARTICLE 22

Conveyance by Landlord and Liability

In case Landlord or any successor owner of the Property shall convey or
otherwise dispose of the Property, or the portion thereof in which the Premises
are located, to another Person (and nothing herein shall be construed to
restrict or prevent such conveyance or disposition), such other Person shall
thereupon be and become “Landlord” hereunder provided such other person assumes
in writing and agrees to be liable for all obligations of this Lease to be
performed by Landlord which first arise after the date of conveyance, including
the return of any Security Deposit, and Tenant shall attorn to such other
Person. Landlord or such successor owner shall, from and after the date of
conveyance, be free of all liabilities and obligations hereunder not then
incurred provided the successor Landlord assumes this Lease in writing. The
liability of Landlord to Tenant for any default by Landlord under this Lease or
arising in connection herewith or with Landlord’s operation, management,
leasing, repair, renovation, alteration, or any other matter relating to the
Property or the Premises, shall be limited to the interest of Landlord in the
Property. Tenant agrees to look solely to Landlord’s interest in the Property
for the recovery of any judgment against Landlord and Landlord shall not be
personally liable for any such judgment or deficiency after execution thereon.
The limitations of liability contained in this Article shall apply equally and
inure to the benefit of Landlord’s present and future members, managers,
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, legal representatives, heirs,
successors and assigns, directors, trustees, shareholders, agents and employees,
and their respective partners, legal representatives, heirs, successors and
assigns. Under no circumstances shall any present or future shareholder, officer
or director of Landlord (if Landlord is a corporation), general or limited
partner of Landlord (if Landlord is a partnership), manager or member of
Landlord (if Landlord is a limited liability company), or trustee or beneficiary
(if Landlord or any partner of Landlord is a trust) have any liability for the
performance of Landlord’s obligations under the Lease.

ARTICLE 23

Indemnification

Except to the extent arising from the intentional misconduct or negligent acts
of Landlord or Landlord’s agents or employees, Tenant shall defend, indemnify
and hold harmless Landlord and Landlord’s agents and employees from and against
any and all claims, demands, liabilities, damages, judgments, orders, decrees,
actions, proceedings, fines, penalties, costs and expenses, including without
limitation, court costs and reasonable attorneys’ fees arising from or relating
to any loss of life, damage or injury to person, property or business occurring
in or from the Premises. Without limiting the generality of the foregoing,
Tenant specifically acknowledges that the indemnity undertaking herein shall
apply to claims in connection with or arising out of any acts or omissions of
Tenant or its agents, contractors or employees in connection with “Work” by
Tenant, the installation, maintenance, use or removal of any “Lines” located in
or serving the Premises as described in Article 25, and the transportation, use,
storage, maintenance, generation, manufacturing, handling, disposal, release or
discharge of any “Hazardous Material” as described in Article 26 (whether or not
any of such matters shall have been theretofore approved by Landlord), except to
the extent that any of the same arises from the intentional misconduct or
negligent acts of Landlord or Landlord’s agents or employees.

Except to the extent arising from the intentional misconduct or negligent acts
of Tenant or Tenant’s agents or employees, Landlord shall defend, indemnify and
hold harmless Tenant and Tenant’s agents and employees from and against any and
all claims, demands, liabilities, damages, judgments, orders, decrees, actions,
proceedings, fines, penalties, costs and expenses, including without limitation,
court costs and reasonable attorneys’ fees arising from or relating to any loss
of life, damage or injury to person, property or business occurring in or from
the common areas of the Property.

 

26



--------------------------------------------------------------------------------

 

The indemnity obligations stated above in this Article shall survive the
expiration or sooner termination of this Lease. The foregoing indemnities shall
be in addition to, and shall not be in discharge of or in substitution for, any
of the insurance requirements or any other indemnity provisions of this Lease.

ARTICLE 24

Safety and Security Devices, Services and Programs

The parties acknowledge that safety and security devices, services and programs
provided by Landlord, if any, while intended to deter crime and ensure safety,
may not in given instances prevent theft or other criminal acts, or ensure
safety of persons or property. The risk that any safety or security device,
service or program may not be effective, or may malfunction, or be circumvented
by a criminal, is assumed by Tenant with respect to Tenant’s property and
interests, and Tenant shall obtain insurance coverage to the extent Tenant
desires protection against such criminal acts and other losses, as further
described in Article 9. Tenant agrees to cooperate in any reasonable safety or
security program developed by Landlord or required by Law.

Landlord and Tenant recognize the risk of domestic or international threats or
acts of violence, terrorism, and war which may require additional security
measures in the day-to-day operation of the Property. To promote the health,
safety and welfare of the Building’s tenants, Tenant agrees to cooperate in any
security measures instituted by Landlord or recommended by governmental
officials in response to this risk. Tenant shall participate in evacuation
drills performed by Landlord from time to time. Tenant consents to the search of
all persons entering or leaving the Property. Expenses incurred by Landlord in
connection with the development, implementation and provision of security
measures shall be included in Operating Expenses. The exercise of security
measures by the Landlord and the resulting interruption of service to, or
cessation or diminution of Tenant’s business, if any, shall not be deemed to be
an eviction or disturbance of Tenant’s use and possession of the Premises, or
any part thereof, or render Landlord liable to Tenant for any resulting damages
or relieve Tenant from Tenant’s obligations under this Lease.

ARTICLE 25

Communications and Computer Lines

Tenant may install, maintain, replace, remove or use any communications or
computer wires, cables and related electronic signal transmission devices
(collectively the “Lines”) at the Property in or serving the Premises, provided:
(a) Tenant shall (i) obtain Landlord’s prior written consent (not to be
unreasonably withheld), (ii) use an experienced and qualified contractor
approved in writing by Landlord, and (iii) comply with all of the other
provisions of Article 6; (b) any such installation, maintenance, replacement,
removal or use shall comply with all Laws applicable thereto and good work
practices, and shall not interfere with the use of any then existing Lines at
the Property; (c) an acceptable number of spare Lines and space for additional
Lines shall be maintained for existing and future occupants of the Property, as
determined in Landlord’s reasonable opinion; (d) if Tenant at any time uses any
equipment that may create an electromagnetic field exceeding the normal
insulation ratings of ordinary twisted pair riser cable or cause radiation
higher than normal background radiation, the Lines therefor (including riser
cables) shall be appropriately insulated to prevent such excessive
electromagnetic fields or radiation; (e) Landlord may require that Tenant remove
Tenant’s Lines upon the expiration or earlier termination of this Lease;
(f) Tenant’s rights shall be subject to the rights of any regulated telephone
company; and (g) Tenant shall pay all costs in connection with Tenant’s Lines.
Landlord reserves the right to require that Tenant remove any Lines located in
or serving the Premises which are installed in violation of these provisions, or
which are at any time in violation of any Laws or represent a dangerous or
potentially dangerous condition.

 

27



--------------------------------------------------------------------------------

 

Landlord may (but shall not have the obligation to): (i) install new Lines at
the Property, (ii) create additional space for Lines at the Property, and
(iii) reasonably direct, monitor or supervise the installation, maintenance,
replacement and removal of, the allocation and periodic re-allocation of
available space (if any) for, and the allocation of excess capacity (if any) on,
any Lines now or hereafter installed at the Property by Landlord, Tenant or any
other party (but Landlord shall have no right to monitor or control the
information transmitted through such Lines). Such rights shall not be in
limitation of other rights that may be available to Landlord by Law or
otherwise. If Landlord exercises any such rights, Landlord may charge Tenant for
the costs attributable to Tenant, or may include those costs and all other costs
in Operating Expenses (including without limitation, costs for acquiring and
installing Lines and risers to accommodate new Lines and spare Lines, any
associated computerized system and software for maintaining records of Line
connections, and the fees of any consulting engineers and other experts);
provided, any capital expenditures included in Operating Expenses hereunder
shall be amortized (together with reasonable finance charges) over the period of
time prescribed by Article 3(B).

Notwithstanding anything to the contrary contained in Article 11, Landlord
reserves the right to require that Tenant remove any or all Lines installed by
or for Tenant within or serving the Premises upon termination of this Lease,
provided Landlord so notifies Tenant prior to such termination. Any Lines not
required to be removed pursuant to this Article shall, at Landlord’s option,
become the property of Landlord (without payment by Landlord). If Tenant fails
to remove such Lines as required by Landlord, or violates any other provision of
this Article, Landlord may, after twenty (20) days written notice to Tenant,
remove such Lines or remedy such other violation, at Tenant’s expense (without
limiting Landlord’s other remedies available under this Lease or applicable
Law). Tenant shall not, without the prior written consent of Landlord in each
instance, grant to any third party a security interest or lien in or on the
Lines, and any such security interest or lien granted without Landlord’s written
consent shall be null and void. Except to the extent arising from the
intentional misconduct or negligent acts of Landlord or Landlord’s agents or
employees, Landlord shall have no liability for damages arising from, and
Landlord does not warrant that the Tenant’s use of any Lines will be free from
the following (collectively called “Line Problems”): (x) any eavesdropping or
wire-tapping by unauthorized parties, (y) any failure of any Lines to satisfy
Tenant’s requirements, or (z) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the Property, by any failure of the environmental conditions or the
power supply for the Property to conform to any requirements for the Lines or
any associated equipment, or any other problems associated with any Lines by any
other cause. Under no circumstances shall any Line Problems be deemed an actual
or constructive eviction of Tenant, render Landlord liable to Tenant for
abatement of Rent, or relieve Tenant from performance of Tenant’s obligations
under this Lease. Landlord in no event shall be liable for damages by reason of
loss of profits, business interruption or other consequential damage arising
from any Line Problems. Landlord shall exercise its rights under this Article 25
in a reasonable manner.

ARTICLE 26

Hazardous Materials

To the best of Landlord’s actual knowledge without duty to investigate, the
Premises are free of “Hazardous Materials” (defined below). Landlord will
promptly provide to Tenant any audit, study, report or other notice now or
hereafter in Landlord’s possession or control that makes Landlord aware of an
environmental risk to the Premises or Tenant.

Tenant shall not transport, use, store, maintain, generate, manufacture, handle,
dispose, release or discharge any “Hazardous Material” (as defined below) upon
or about the Property, or permit Tenant’s employees, agents, contractors, and
other occupants of the Premises to engage in such activities upon or about the
Property. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within,
the Premises of substances customarily used in offices

 

28



--------------------------------------------------------------------------------

provided: (a) such substances shall be used and maintained only in such
quantities as are reasonably necessary for such permitted use of the Premises,
strictly in accordance with applicable Law and the manufacturers’ instructions
therefor, (b) such substances shall not be disposed of, released or discharged
on the Property, and shall be transported to and from the Premises in compliance
with all applicable Laws, and as Landlord shall reasonably require, (c) if any
applicable Law or Landlord’s trash removal contractor requires that any such
substances be disposed of separately from ordinary trash, Tenant shall make
arrangements at Tenant’s expense for such disposal directly with a qualified and
licensed disposal company at a lawful disposal site (subject to scheduling and
approval by Landlord), and shall ensure that disposal occurs frequently enough
to prevent unnecessary storage of such substances in the Premises, and (d) any
remaining such substances shall be completely, properly and lawfully removed
from the Property upon expiration or earlier termination of this Lease.

Tenant shall promptly notify Landlord of: (i) any enforcement, cleanup or other
regulatory action taken or threatened by any governmental or regulatory
authority with respect to the presence of any Hazardous Material on the Premises
or the migration thereof from or to other property, (ii) any demand or claim
made or threatened by any party against Tenant or the Premises relating to any
loss or injury resulting from any Hazardous Material, (iii) any release,
discharge or non-routine, improper or unlawful disposal or transportation of any
Hazardous Material on or from the Premises, and (iv) any matter where Tenant is
required by Law to give a notice to any governmental or regulatory authority
respecting any Hazardous Material on the Premises. Landlord shall have the right
(but not the obligation) to join and participate as a party in any legal
proceedings or actions affecting the Premises initiated in connection with any
environmental, health or safety Law. At such times as Landlord may reasonably
request, Tenant shall provide Landlord with a written list identifying any
Hazardous Material then used, stored, or maintained upon the Premises, the use
and approximate quantity of each such material, a copy of any material safety
data sheet (“MSDS”) issued by the manufacturer therefor, written information
concerning the removal, transportation and disposal of the same, and such other
information as Landlord may reasonably require or as may be required by Law. The
term “Hazardous Material” for purposes hereof shall mean any chemical,
substance, material or waste or component thereof which is now or hereafter
listed, defined or regulated as a hazardous or toxic chemical, substance,
material or waste or component thereof by any federal, state or local governing
or regulatory body having jurisdiction, or which would trigger any employee or
community “right-to-know” requirements adopted by any such body, or for which
any such body has adopted any requirements for the preparation or distribution
of an MSDS.

If any Hazardous Material is released, discharged or disposed of by Tenant or
any other occupant of the Premises, or their employees, agents or contractors,
on or about the Property in violation of the foregoing provisions, Tenant shall
immediately, properly and in compliance with applicable Laws clean up and remove
the Hazardous Material from the Property and any other affected property and
clean or replace any affected personal property (whether or not owned by
Landlord), at Tenant’s expense. Such clean up and removal work shall be subject
to Landlord’s prior written approval (except in emergencies), and shall include,
without limitation, any testing, investigation, and the preparation and
implementation of any remedial action plan required by any governmental body
having jurisdiction or reasonably required by Landlord. If Tenant shall fail to
comply with the provisions of this Article within five (5) days after written
notice by Landlord, or such shorter time as may be required by Law or in order
to minimize any hazard to Persons or property, Landlord may (but shall not be
obligated to) arrange for such compliance directly or as Tenant’s agent through
contractors or other parties selected by Landlord, at Tenant’s expense (without
limiting Landlord’s other remedies under this Lease or applicable Law). If any
Hazardous Material is released, discharged or disposed of on or about the
Property and such release, discharge or disposal is not caused by Tenant or
other occupants of the Premises, or their employees, agents or contractors, such
release, discharge or disposal shall be deemed casualty damage under Article 8
to the extent that the Premises or common areas of the Property serving the
Premises are affected thereby; in such case, Landlord and Tenant shall have the
obligations and rights respecting such casualty damage provided under Article 8.

 

29



--------------------------------------------------------------------------------

 

ARTICLE 27

Offer

The submission and negotiation of this Lease shall not be deemed an offer to
enter the same by Landlord, but the solicitation of such an offer by Tenant.
Tenant agrees that its execution of this Lease constitutes a firm offer to enter
the same which may not be withdrawn for a period of fifteen (15) days after
delivery to Landlord. During such period and in reliance on the foregoing,
Landlord may, at Landlord’s option (and shall, if required by applicable Law),
deposit any security deposit and Rent, and proceed with any plans,
specifications, alterations or improvements, and permit Tenant to enter the
Premises, but such acts shall not be deemed an acceptance of Tenant’s offer to
enter this Lease, and such acceptance shall be evidenced only by Landlord
signing and delivering this Lease to Tenant.

ARTICLE 28

Notices

Except as expressly provided to the contrary in this Lease, every notice or
other communication to be given by either party to the other with respect hereto
shall be in writing and shall be effective when served personally or by
reputable national air courier service, or United States certified mail, return
receipt requested, postage prepaid, addressed, if to Tenant, at AVNET, Inc.,
2211 South 47th Street, Phoenix, AZ 85034, Attention: Director of Corporate Real
Estate, with a copy to Avnet’s legal department at the same address, and if to
Landlord, c/o Wells Real Estate Funds, 6200 The Corners Parkway, Norcross,
Georgia 30092, Attn: 360 Interlocken, CO Asset Manager, with a copy to Prime
West Companies, 1873 S. Bellaire Street, Suite 500, Denver, CO 80222, Attn: 360
Interlocken Property Manager, or such other address or addresses as Tenant or
Landlord may from time to time designate by notice given as above provided.
Every notice or other communication hereunder shall be deemed to have been given
as of the third business day following the date of such mailing (or as of any
earlier date evidenced by a receipt from such national air courier service or
the United States Postal Service) or immediately if personally delivered.
Notices not sent in accordance with the foregoing shall be of no force or effect
until received by the foregoing parties at such addresses required herein.

Tenant shall provide Landlord with the name(s) of individual(s) authorized to
make requests of Landlord for services and to deal with Landlord’s property
manager with regard to day to day operations. If Tenant fails to provide such
names, Landlord may comply with written or oral requests by any officer or
employee of Tenant. Tenant shall not authorize more than three (3) individuals
for each floor on which the Premises are located.

ARTICLE 29

Real Estate Brokers

Neither Landlord nor Tenant has dealt with any broker or agent in connection
with the negotiation or execution of this Lease, other than CB Richard Ellis and
Colliers International, whose commissions shall be paid by Landlord pursuant to
their separate written agreement. Tenant and Landlord shall each indemnify the
other against all costs, expenses, attorneys’ fees, liens and other liability
for commissions or other compensation claimed by any broker or agent claiming
the same by, through, or under the indemnifying party.

ARTICLE 30

Security Deposit

No Security Deposit shall be required under this Lease.

 

30



--------------------------------------------------------------------------------

 

ARTICLE 31

Exculpatory Provisions

It is expressly understood and agreed by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings, and agreements herein made
on the part of Landlord while in form purporting to be the representations,
warranties, covenants, undertakings, and agreements of Landlord are nevertheless
each and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings, and agreements by Landlord or for the
purpose or with the intention of binding Landlord personally, but are made and
intended for the purpose only of subjecting Landlord’s interest in the Property
to the terms of the Lease. The liability of Landlord to Tenant for any default
by Landlord under the Lease or arising in connection herewith or with Landlord’s
operation, management, leasing, repair, renovation, alteration, or any other
matter relating to the Property or the Premises, shall be limited to the
interest of Landlord in the Property. Tenant agrees to look solely to Landlord’s
interest in the Property for the recovery of any judgment against Landlord, and
Landlord shall not be personally liable for any such judgment or deficiency
after execution thereon. The limitations of liability contained in this
provision shall apply equally and inure to the benefit of Landlord’s present and
future partners, beneficiaries, officers, directors, trustees, members,
managers, shareholders, agents and employees, and their respective partners,
members, shareholders, legal representatives, heirs, successors and assigns.
Under no circumstances shall any present or future shareholder, officer or
director of Landlord (if Landlord is a corporation), general or limited partner
of Landlord (if Landlord is a partnership), manager or member of Landlord (if
Landlord is a limited liability company), or trustee or beneficiary (if Landlord
or any partner of Landlord is a trust) have any liability for the performance of
Landlord’s obligations under the Lease.

ARTICLE 32

Mortgagee’s Consent

Intentionally deleted.

ARTICLE 33

Other Tenant Rights

(A)    Exclusive Rights. Subject to rights of existing tenants to assign or
sublease in accordance with leases in effect on the date this Lease is executed,
and provided Tenant is leasing and occupying the entire Premises initially
leased to Tenant hereunder, then so long as (i) AVNET, Inc., is Tenant
hereunder, (ii) no Default exists hereunder beyond any applicable notice and
cure period, and (iii) AVNET, Inc., as Tenant, is the primary occupant of the
Premises, then from and after the date of this Lease, Landlord shall not lease
space in the Building or consent to a sublease, assignment, or change of use of
any existing tenant of the Building (but only to the extent Landlord is legally
entitled to withhold such consent under the terms of the applicable lease) to
Arrow Electronics, Tech Data Corporation, Ingram Micro, Digi-Key Corporation,
Future Electronics, TTI, Inc., Nu Horizons Electronics Corp., Infor Global
Solutions (Agilsys), NexInnovations, Inc.

(B)    Roof License. At any time and from time-to-time during the Term of this
Lease, Tenant shall have the right to install, remove, replace, maintain, and
repair, at Tenant’s sole cost and expense but otherwise at no additional charge
under this Lease, one satellite dish and/or antenna and related equipment
(collectively, “Dish”) on the rooftop of the Building in connection with its
permitted use of the Premises and its and its affiliated and related companies’
business operations at the Premises, and to run riser cable and conduit to the
rooftop of the Building to connect the Dish to Tenant’s Premises, subject to the
following: (a) Landlord shall have the right to approve the size and location of
the Dish and related cable and conduit, which such approval shall not be
unreasonably withheld, delayed or conditioned

 

31



--------------------------------------------------------------------------------

following Tenant’s request for the same; (b) Tenant shall include coverage for
installment and use of the Dish under its policy of general liability insurance
required under this Lease; (c) Tenant shall immediately repair any damage to the
Building caused by any of its activities with respect to the Dish and upon
removal of the Dish will restore the rooftop to substantially the same condition
as existed prior to the installation of the Dish (reasonable wear and tear
excepted); (d) Tenant shall operate the Dish and related equipment in compliance
with all applicable laws, rules, regulations and ordinances; (e) Landlord shall
perform all roof penetrations and modifications necessary for the maintenance or
removal of Tenant’s Dish and related equipment and Tenant will reimburse
Landlord for all reasonable costs and expenses incurred by Landlord in
connection with such roof penetrations and modifications; (f) Tenant’s Dish and
related equipment shall not hinder or unreasonably interfere with any other
tenants’ or licensees’ installation, operation and maintenance or repair of
antennae or satellite equipment; and (g) Tenant shall not make any installation
or alteration on the roof and/or between the roof and the Premises without
Landlord’s prior written approval of the plans and specifications therefor and
the contractor(s) to be used, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon reasonable prior written notice, Landlord shall
permit Tenant and its agents and contractors access to the rooftop for all
purposes set forth herein and to the common areas of the Building for purposes
of installing, removing, maintaining and repairing said cable and conduit.
Landlord makes no representation or warranty of any kind, express or implied,
regarding the Dish and Tenant’s use of same. Tenant agrees to indemnify and hold
Landlord, its agents, employees, contractors and representatives, harmless from
and against any and all cost, claims, damages (including, but not limited to,
any damage to the building, the roof or Landlord’s property), causes of action
and liability which arise by reason of any occurrence attributable to or arising
out of Tenant’s maintenance, repair, operation or removal of the Dish or any
related equipment, including without limitation, any claim or cause of action
for injury to or death of any person or damage to any property arising therefrom
and Tenant agrees to defend any claim or demand against Landlord, its agents or
employees arising out of any such occurrence. Tenant shall, upon 30 days prior
written notice from Landlord, which notice shall include invoices or other
acceptable evidence of such costs, reimburse Landlord for all costs and expenses
incurred by Landlord after the date hereof as a result of Tenant’s operation of
the Dish and related equipment, including damages to the building and the
furnishing of electric power for the operation of the Dish and related
equipment.

(C)    ADA. Landlord agrees that it will be responsible for compliance with the
provisions of the Americans with Disabilities Act (“ADA”) existing as of the
date of this Lease with respect to all of the Work. Tenant shall be responsible
for compliance with the ADA with respect to any Alterations made by Tenant and
with respect to any special needs of Tenant’s employees, other occupants of the
Premises, or necessitated by Tenant’s use of the Premises for other than
standard office uses.

(D)    Name and Likeness. So long as AVNET, Inc. is Tenant, Tenant may use the
name and likeness of the Premises and the Building in promotional and publicity
materials.

(E)    Confidentiality. No press release, tombstone or other public announcement
of this Lease shall be made prior to approval of Tenant’s Director of Commercial
Real Estate nor shall same disclose any of the economic terms of this
transaction.

(F)    Signage. Landlord shall provide Tenant, at Landlord’s expense, with
Building standard lobby directory and suite entry signage. Subject to the terms
of this Article 33 and prior receipt of all necessary approvals, Tenant shall
have the right to install and maintain exterior Building signage displaying
Tenant’s name at the location on the Building shown on Exhibit F attached
hereto. Tenant shall be solely responsible for obtaining and complying with all
necessary approvals for the exterior signage. All such exterior signage and the
method and manner of installation of the exterior signage (including the
contractor who will perform the installation) shall be subject to Landlord’s
prior written approval, not to be unreasonably withheld. Tenant shall be solely
responsible for all costs associated with the exterior sign’s fabrication,
installation, maintenance, operation, illumination (including installation of an
electric meter), and removal, provided that a portion of the Construction
Allowance may be used to

 

32



--------------------------------------------------------------------------------

pay for the initial installation and metering. Tenant shall maintain the
exterior signage in a first class, sightly manner. Tenant shall promptly remove
the signage upon the expiration or earlier termination of this Lease and shall
promptly restore the exterior façade to match the then-existing façade and to
remove and repair evidence of, and damage caused by, Tenant’s signage. Landlord
covenants that it shall not construct any structures or improvements within the
“View Corridor” shown on Exhibit F that would impair the visibility of Tenant’s
exterior signage from US-36 nor allow any landscaping on the Property to impair
the visibility of Tenant’s exterior signage from US-36. Landlord shall cooperate
with Tenant in its effort to obtain all required governmental approvals and
permits in connection with the Tenant’s exterior signage. Tenant’s exterior
façade signage rights under this Section 33(F) shall terminate in the event
Tenant ever leases less than twenty six thousand (26,000) rentable square feet
in the Building.

(G)    Flooring. Provided the pricing is competitive, the materials are in
accordance with the Working Drawings and meet minimum Building standards, and
doing so will not delay the performance of the Work, as part of the Work
Landlord will purchase and install Tenant’s required flooring and lighting under
Tenant’s National Deferred Contract and pricing.

ARTICLE 34

Miscellaneous

(A)    Binding Upon Parties. Each of the terms, covenants and conditions of this
Lease shall be binding upon and inure to the benefit of the parties hereto,
their respective heirs, executors, administrators, guardians, custodians,
successors and assigns, subject to the provisions of Article 18 respecting
Transfers; and all references herein to Landlord and Tenant shall be deemed to
include all such parties. The term “Landlord” as used in this Lease, so far as
covenants or obligations on the part of Landlord are concerned, shall be limited
to mean only the owner or owners of the Property at the time in question.

(B)    Recording. At either party’s request, a short-form memorandum of this
Lease may be recorded at Tenant’s expense. The full lease shall not be recorded.
If a memorandum is recorded, Tenant shall, at Landlord’s request, deliver to
Landlord a fully executed quitclaim and release agreement in recordable form
wherein Tenant terminates the memorandum.

(C)    Governing Law. This Lease shall be construed in accordance with the Laws
of the State of Colorado.

(D)    Survival. All obligations or rights of either party arising during or
attributable to the period ending upon expiration or earlier termination of this
Lease shall survive such expiration or earlier termination.

(E)    Quiet Enjoyment. Landlord agrees that, if Tenant timely pays the Rent and
performs the terms, covenants and conditions hereunder, and subject to all other
terms, covenants and conditions of this Lease, Tenant shall hold and enjoy the
Premises during the Term, free of lawful claims by any Person acting by or
through Landlord.

(F)    Light and Air. Except for Tenant’s signage rights as provided in Article
33 above, this Lease does not grant any legal rights to “light and air” outside
the Premises nor any particular view or cityscape visible from the Premises.

(G)    Time of Essence. Time is of the essence of this Lease and each and all of
its provisions.

(H)    Severability. The invalidity or unenforceability of any provision of this
Lease shall not affect or impair any other provisions.

(I)    Joint and Several. If Tenant is comprised of more than one party, each
such party shall be jointly and severally liable for Tenant’s obligations under
this Lease.

 

33



--------------------------------------------------------------------------------

 

(J)    Force Majeure. Notwithstanding anything in this Lease to the contrary,
neither party shall be chargeable with, or liable to the other for, anything or
in any amount for any failure to perform or delay caused by any of the following
(“Force Majeure Delays”): fire; earthquake; explosion; flood; hurricane; the
elements; act of God or the public enemy; actions, restrictions, limitations or
interference of governmental authorities or agents; enforcement of Laws; war,
terrorist act or acts, invasion; insurrection; rebellion; riots; strikes or
lockouts; inability to perform, control or prevent which is beyond the
reasonable control of that party; and any such failure or delay due to said
causes or any of them shall not be deemed a breach of or default in the
performance of this Lease by that Party; provided, however, lack of funds shall
not be deemed a Force Majeure Delay nor shall any Force Majeure Delay excuse
Tenant’s obligation to pay Rent when due.

(K)    Pronouns. Any pronoun used in place of a noun shall indicate and include
the masculine or feminine, the singular or plural number, individuals, firms or
corporations, and their and each of their respective successors, executors,
administrators, assigns, according to the context hereof.

(L)    Captions and Severability. The captions of the Articles, Sections and
Paragraphs of this Lease are for convenience only and shall in no way modify any
provision of this Lease. If any term or provision of this Lease shall be found
invalid, void, illegal, or unenforceable by a court of competent jurisdiction,
it shall not affect, impair or invalidate any other term or provision hereof.

(M)    Definitions. “Law” shall mean all federal, state, county and local
governmental and municipal laws, statutes, ordinances, rules, regulations,
codes, decrees, and orders, as well as applicable decisions by courts in the
State of Colorado and by federal courts applying Colorado law. “Person” shall
mean an individual, trust, partnership, joint venture, association, corporation,
and any other entity.

(N)    Prohibited Party Transactions. Tenant represents and warrants to Landlord
that (1) Tenant is not acting, directly or indirectly, for or on behalf of any
person, group, entity, or nation named by any Executive Order or the United
States Treasury Department as a terrorist, “Specially Designated National,”
“Blocked Person,” or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and (2) Tenant is not
engaged in this transaction, directly or indirectly on behalf of, or instigating
or facilitating this transaction, directly or indirectly on behalf of, any such
person, group, entity or nation. Tenant agrees to defend, indemnify, and hold
harmless Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including reasonable attorney’s fees and costs)
arising or related to any breach of the foregoing representation and warranty.
Notwithstanding the foregoing, this Section 34(N) shall not be applicable to the
extent that ownership of Tenant consists of publicly traded shares.

ARTICLE 35

Entire Agreement

This Lease, together with Rider One and the Exhibits attached hereto (each of
which is hereby incorporated into this Lease), contains all the terms, covenants
and conditions between Landlord and Tenant relative to the matters set forth
herein and no prior agreement or understanding pertaining to the same shall be
of any force or effect. Without limitation, Tenant hereby acknowledges and
agrees that Landlord’s leasing agents and field personnel are only authorized to
show the Premises and negotiate terms, covenants and conditions for leases
subject to Landlord’s final approval, and are not authorized to bind Landlord to
any agreements, representations, understandings or obligations with respect to
the condition of the Premises or the Property, the suitability of the same for
Tenant’s business, or any other matter, and no agreement, representation,
understanding or obligation not expressly contained herein shall be of any
effect. Neither this Lease, nor any Rider or Exhibit referred to above may be
modified, except in writing signed by both parties.

 

34



--------------------------------------------------------------------------------

 

ARTICLE 36

Parking

Parking shall be available in areas designated by Landlord for tenant parking.
Parking for Tenant and its employees and visitors shall be on a “first come,
first served,” unassigned basis, with Landlord and other tenants at the
Property, and their employees and visitors, and other Persons to whom Landlord
shall grant the right or who shall otherwise have the right to use the same, all
subject to Landlord’s rules, as the same may be amended or supplemented, and
applied on a non-discriminatory basis. Notwithstanding the foregoing to the
contrary, Landlord reserves the right to assign specific spaces, to maintain one
or more “executive parking areas” containing reserved spaces, and to reserve
spaces for visitors, small cars, handicapped individuals, and other tenants,
visitors of tenants or other Persons, and Tenant and its employees and visitors
shall not park in any such assigned or reserved spaces, unless they otherwise
qualify. Landlord may restrict or prohibit full size vans and other large
vehicles. Landlord warrants that the parking ratio for the benefit of the Tenant
is and will remain not less than 4.06 spaces per 1000 square feet of rentable
space within the Building. Landlord shall not alter the location or
accessibility of the parking. Landlord may charge a fee for reserved parking
spaces, which fee shall be subject to increase from time to time; however,
except with respect to reserved spaces, and except as maintenance costs may be
included in Operating Expenses, there shall be no separate charge for parking.

In case of any violation of these provisions, Landlord may refuse to permit the
violator to park, and may remove the vehicle owned or driven by the violator
from the Property without liability whatsoever, at such violator’s risk and
expense. Landlord reserves the right to temporarily close all or a portion of
the parking areas or facilities in order to make repairs or perform maintenance
services, or to alter, modify, re-stripe or renovate the same, or if required by
casualty, strike, condemnation, act of God, Law or governmental requirement, or
any other reason beyond Landlord’s reasonable control. In the event access is
denied for any reason, any parking charges shall be abated to the extent access
is denied, as Tenant’s sole recourse.

ARTICLE 37

Termination Option

Tenant shall have the right and option in Tenant’s sole discretion, to terminate
the Lease in its entirety (“Termination Option”) effective as of the last day of
the ninety fourth (94th) Lease Month (“Termination Effective Date”). Tenant may
exercise the Termination Option, if at all, by giving Landlord irrevocable
written notice of Tenant’s exercise of the Termination Option no later than
twelve (12) months prior to the Termination Effective Date. As a condition to
the effectiveness of Tenant’s exercise of the Termination Option, Tenant shall
pay Landlord the Termination Fee no later than the date on which Tenant
exercises Tenant’s Termination Option. The “Termination Fee” shall be the sum of
(a) the unamortized portion of (i) Landlord’s brokerage costs paid in connection
with this Lease plus (ii) the Construction Allowance (to the extent actually
expended by Landlord), both amortized on a straight line basis over the Term,
plus (b) five (5) months Base Rent, Taxes and Operating Expenses payable by
Tenant at the time of exercise. At Tenant’s request, Landlord shall provide
Tenant information necessary to calculate the Termination Fee. If Tenant timely
and properly exercises the Termination Option in accordance with this Article
36, then this Lease shall terminate on the Termination Effective Date as if such
date was the scheduled expiration date under this Lease.

ARTICLE 38

Back Up Generator

The Building is currently served by a Cummins Model DFCE-5564643 back up
generator, which has been serving as a back up generator for the whole Building.
However, Tenant may have greater

 

35



--------------------------------------------------------------------------------

power needs and, consequently, the existing generator may not be able to produce
enough electricity to serve as a full building back up generator upon Tenant’s
occupancy. At Tenant’s request, Landlord will convey the existing generator to
Tenant in an “as is” condition via Bill of Sale for $1 and, in exchange, Tenant
shall purchase and convey to Landlord for $1 a larger generator that will be
able to serve as a full building back up generator including, without
limitation, able to serve as a back up generator for all other tenants and for
the Building’s fire/life safety systems, despite Tenant’s increased power needs.
Tenant may use the Construction Allowance to pay for the cost to remove the old
generator, to purchase the new generator, and to install the new generator.
Removal of the existing generator and installation of the new generator shall be
performed by Tenant under the supervision and direction of Landlord’s property
manager and engineer; furthermore, Landlord shall have the right to review and
reasonably approve in advance the plans for installation of the new generator.
The new generator must serve as a back up generator for the whole Building
including, without limitation, providing back up for other tenants and for the
Building’s fire/life safety system. Tenant shall indemnify and hold Landlord
harmless from any and all losses, costs, claims, damages and expenses incurred
by Landlord as a result of Tenant’s removal of the existing generator and/or
installation of the new generator including, without limitation, environmental
liabilities, except liability for any conditions that existed at the site prior
to the removal of the existing generator. Removal of the old generator and
installation of the new generator must occur on or about the same time in order
to provide as little interruption as possible to the Building’s back up power
capabilities.

 

36



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

LANDLORD:

FUND IX, FUND X, FUND XI AND REIT JOINT VENTURE, a Georgia Joint Venture

WELLS REAL ESTATE FUND IX, L.P., a Georgia limited partnership

By:  Wells Partners, L.P., a Georgia limited partnership, as general partner

By:  Wells Capital, Inc., a Georgia corporation, as general partner

By: /s/ Randall D. Fretz

Name: Randall D. Fretz

Its: Sr. Vice President

WELLS REAL ESTATE FUND X, L.P., a Georgia limited partnership

By:  Wells Partners, L.P., a Georgia limited partnership, as general partner

By:  Wells Capital, Inc., a Georgia corporation, as general partner

By: /s/ Randall D. Fretz

Name: Randall D. Fretz

Its: Sr. Vice President

WELLS REAL ESTATE FUND XI, L.P., a Georgia limited partnership

By:  Wells Partners, L.P., a Georgia limited partnership, as general partner

By:  Wells Capital, Inc., a Georgia corporation, as general partner

By: /s/ Randall D. Fretz

Name: Randall D. Fretz

Its: Sr. Vice President

PIEDMONT OPERATING PARTNERSHIP, L.P., a

Delaware Limited Partnership

By:  Piedmont Office Realty Trust, Inc., a Maryland corporation, its sole
general partner

By: /s/ Joseph H. Pangburn

Name: Joseph H. Pangburn

Its: Senior Vice President

 

37



--------------------------------------------------------------------------------

 

TENANT:

AVNET, INC., a New York corporation

By: /s/ Raymond Sadowski

Name: Raymond Sadowski

Its: Sr. VP & CFO

 

38



--------------------------------------------------------------------------------

 

RIDER ONE

RULES

Any sign, lettering, picture, notice or advertisement installed on or in any
part of the Premises and visible from the exterior of the Premises, will be
installed at Tenant’s sole cost and expense, and in such manner, character and
style as Landlord may approve in writing. In the event of a violation of the
foregoing by Tenant, Landlord may remove the same without any liability and may
charge the expense incurred by such removal to Tenant.

No awning or other projection will be attached to the outside walls of the
Building. No curtains, blinds, shades or screens visible from the exterior of
the Building or visible from the exterior of the Premises, will be attached to
or hung in, or used in connection with any window or door of the Premises
without the prior written consent of Landlord. Such curtains, blinds, shades,
screens or other fixtures must be of a quality, type, design and color, and
attached in the manner approved by Landlord.

Tenant, its servants, employees, customers, invitees and guests will not
obstruct sidewalks, entrances, passages, corridors, vestibules, halls,
elevators, or stairways in and about the Building which are used in common with
other tenants and their servants, employees, customers, guests and invitees, and
which are not a part of the Premises of Tenant. Tenant will not place objects
against glass partitions or doors or windows which would be unsightly from the
Building corridors or from the exterior of the Building, or that would interfere
with the operation of any device, equipment, radio, television broadcasting or
reception from or within the Building or elsewhere and will not place or install
any projections, antennas, aerials or similar devices inside or outside of the
Premises or on the Building.

Tenant will not waste electricity, water or air conditioning and will cooperate
fully with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning systems and will refrain from attempting to adjust
any controls other than unlocked room thermostats, if any, installed for
Tenant’s use. Tenant will keep corridor doors closed.

Tenant assumes full responsibility for protecting its space from theft, robbery
and pilferage, which includes keeping doors locked and other means of entry to
the Premises closed and secured after normal business hours.

No person or contractor not employed by Landlord will be used to perform
janitorial work, window washing cleaning, maintenance, repair or similar work in
the Premises without the written consent of Landlord.

In no event will Tenant bring into the Building inflammables, such as gasoline,
kerosene, naphtha and benzene, or explosives or any other article of
intrinsically dangerous nature. If, by reason of the failure of Tenant to comply
with the provisions of this paragraph, any insurance premium for all or any part
of the Building will at any time be increased, Tenant will make immediate
payment of the whole of the increased insurance premium, without waiver of any
of Landlord’s other rights at law or in equity for Tenant’s breach of this
Lease.

Tenant will comply with all applicable federal, state and municipal laws,
ordinances and regulations, and building rules and will not directly or
indirectly make any use of the Premises which may be prohibited by any of the
foregoing or which may be dangerous to persons or property or may increase the
cost of insurance or require additional insurance coverage.

 

R1-1



--------------------------------------------------------------------------------

 

Landlord will have the right to prohibit any advertising by Tenant which in
Landlord’s reasonable opinion tends to impair the reputation of the Building or
its desirability as an office complex for office use, and upon written notice
from Landlord, Tenant will refrain from or discontinue such advertising.

The Premises will not be used for cooking (except for the use of microwave
ovens), lodging, sleeping or for any immoral or illegal purpose.

Tenant and Tenant’s servants, employees, agents, visitors and licensees will
observe faithfully and comply strictly with the foregoing rules and regulations
and such other and further appropriate rules and regulations as Landlord or
Landlord’s agent may from time to time adopt. Reasonable notice of any
additional rules and regulations will be given in such manner as Landlord may
reasonably elect.

Unless expressly permitted by Landlord, no additional locks or similar devices
will be attached to any door or window and no keys other than those provided by
Landlord will be made for any door. If more than two keys for one lock are
desired by Tenant, Landlord may provide the same upon payment by Tenant. Upon
termination of this Lease or of Tenant’s possession, Tenant will surrender all
keys of the Premises and will explain to Landlord all combination locks on
safes, cabinets and vaults.

Any carpeting cemented down by Tenant will be installed with a releasable
adhesive. In the event of a violation of the foregoing by Tenant, Landlord may
charge the expense incurred by such removal to Tenant.

The water and wash closets, drinking fountains and other plumbing fixtures will
not be used for any purpose other than those for which they were constructed,
and no sweepings, rubbish, rags, coffee grounds or other substances will be
thrown therein. All damages resulting from any misuse of the fixtures will be
borne by Tenant who, or those servants, employees, agents, visitors or
licensees, will have caused the same. No person will waste water by interfering
or tampering with the faucets or otherwise.

No electrical circuits for any purpose will be brought into the leased premises
without Landlord’s written permission specifying the manner in which same may be
done.

No bicycle or other vehicle, and no dog (other than seeing-eye dogs) or other
animal will be allowed in offices, halls, corridors, or elsewhere in the
building.

Tenant will not throw anything out of the door or windows, or down any
passageways or elevator shafts.

All loading, unloading, receiving or delivery of goods, supplies or disposal of
garbage or refuse will be made only through entryways and freight elevators
provided for such purposes and indicated by Landlord. Tenant will be responsible
for any damage to the building or property of its employees or others and
injuries sustained by any person whomsoever resulting from the use or moving of
such articles in or out of the leased premises, and will make all repairs and
improvements required by Landlord or governmental authorities in connection with
the use or moving of such articles.

All safes, equipment or other heavy articles will be carried in or out of the
Premises only at such time and in such manner as will be prescribed in writing
by Landlord, and Landlord will in all cases have the right to specify the proper
position of any such safe, equipment or other heavy article, which will only be
used by Tenant in a manner which will not interfere with or cause damage to the
leased premises or the building in which they are located, or to the other
tenants or occupants of such building. Tenant will be responsible for any damage
to the building or the property of its employees or others and injuries
sustained by any person whomsoever resulting from the use or moving of such
articles in or out of the

 

R1-2



--------------------------------------------------------------------------------

leased premises, and will make all repairs and improvements required by Landlord
or governmental authorities in connection with the use or moving of such
articles.

Canvassing, soliciting, and peddling in the building is prohibited and each
Tenant will cooperate to prevent the same.

Vending machines will not be installed without permission of Landlord (which
will not be unreasonably withheld).

Wherever in these Building Rules and Regulations the word “Tenant” occurs, it is
understood and agreed that it will mean Tenant’s associates, agents, clerks,
servants and visitors. Wherever the word “Landlord” occurs, it is understood and
agreed that it will mean Landlord’s assigns, agents, clerks, servants and
visitors.

Tenants, its servants, employees, customers, invitees and guests will, when
using the common parking facilities, if any, in and around the building, observe
and obey all signs regarding fire lanes and no parking zones, and when parking
always park between the designated lines. Landlord reserves the right to tow
away, at the expense of the owner, any vehicle which is improperly parked in a
no parking zone. All vehicles will be parked at the sole risk of the owner, and
Landlord assumes no responsibility for any damage to or loss of vehicles. No
vehicles will be parked overnight.

At all times the Building will be in charge of Landlord’s employee in charge and
(a) persons may enter the Building only in accordance with Landlord’s
regulations, (b) persons entering or departing from the Building may be
questioned as to their business in the Building, and the right is reserved to
require the use of an identification card or other access device and the
registering of such persons as to the hour of entry and departure, nature of
visit, and other information deemed necessary for the protection of the
Building, and (c) all entries into and departures from the Building will take
place through such one or more entrances as Landlord will from time to time
designate; provided, however, anything herein to the contrary notwithstanding,
Landlord will not be liable for any lack of security in respect to the Building
whatsoever. Landlord will normally not enforce clauses (a), (b) and (c) above
from 8:00 a.m. to 6:00 p.m., Monday through Friday, and from 8:00 a.m. to 1:00
p.m. on Saturdays, but it reserves the right to do so or not to do so at any
time at its sole discretion. In case of invasion, mob, riot, public excitement,
or other commotion, Landlord reserves the right to prevent access to the
Building during the continuance of the same by closing the doors or otherwise,
for the safety of the tenants or the protection of the Building and the property
therein. Landlord will in no case be liable for damages for any error or other
action taken with regard to the admission to or exclusion from the Building of
any person.

All entrance doors to the Premises will be locked when the Premises are not in
use. All corridor doors will also be closed during times when the air
conditioning equipment in the Building is operating so as not to dissipate the
effectiveness of the system or place an overload thereon.

Tenant shall comply with Building rules and regulations implemented by Landlord
from time to time with respect to energy conservation and environmental
initiatives, whether such rules and regulations are the result of governmental
requirement or independently implemented by Landlord. Such initiatives may
include, but shall not be limited to, stormwater management initiatives; heat
island reduction (roof or non-roof); usage of low VOC construction materials
(including, without limitation, low VOC paint and carpet); energy efficient
lighting (and controls), equipment, and appliances; HVAC efficiencies; water use
reduction; CFC reduction; recycling; construction waste management; usage of
locally manufactured materials; usage of rapidly renewable materials; and usage
of recycled materials.

 

R1-3



--------------------------------------------------------------------------------

 

Landlord reserves the right at any time and from time to time to rescind, alter
or waive, in whole or in part, any of these Rules and Regulations when it is
deemed necessary, desirable, or proper, in Landlord’s reasonable judgment, for
its best interest or for the best interest of the tenants of the Building

 

R1-4



--------------------------------------------------------------------------------

 

EXHIBIT A

(Floor plan(s) showing Premises)

(see attached)

 

A-1



--------------------------------------------------------------------------------

LOGO [g104096g88i63.jpg]

 



--------------------------------------------------------------------------------

LOGO [g104096g13n46.jpg]

 



--------------------------------------------------------------------------------

LOGO [g104096g32l42.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT B

TENANT FINISH-WORK: ALLOWANCE

(Landlord Performs the Work)

 

1.

Acceptance of Premises.    Upon completion of the Work as provided here, Tenant
shall accept the Premises in their “As Is” condition upon the Commencement Date.

 

2.

Working Drawings.

 

    

(a) Preparation and Delivery.    On or before the date which is fifteen
(15) days following the date on which this Lease is fully executed by both
Landlord and Tenant, Landlord shall cause to be prepared final working drawings
(architectural and, if necessary, MEP drawings) of all improvements to be
installed in the Premises and deliver the same to Tenant for its review and
approval (which approval shall not be unreasonably withheld, delayed or
conditioned). Such working drawings shall be prepared by a design consultant
selected by Landlord (whose fee shall be included in the Total Construction
Costs [defined below]).

 

    

(b) Approval Process.    Tenant shall notify Landlord whether it approves of the
submitted working drawings within three (3) business days after Landlord’s
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval, in which case Landlord shall, within three (3) business days
after such notice, revise such working drawings in accordance with Tenant’s
objections and submit the revised working drawings to Tenant for its review and
approval. Tenant shall notify Landlord in writing whether it approves of the
resubmitted working drawings within one (1) business day after its receipt
thereof. This process shall be repeated until the working drawings have been
finally approved by Landlord and Tenant. If Tenant fails to notify Landlord that
it disapproves of the initial working drawings within three (3) business days
(or, in the case of resubmitted working drawings, within one (1) business day)
after the submission thereof, then Tenant shall be deemed to have approved the
working drawings in question. Any delay caused by Tenant’s unreasonable
withholding of its consent or delay in giving its written approval as to such
working drawings shall constitute a Tenant Delay Day (defined below).

 

3.

Landlord’s Approval; Performance of Work.    If any of Tenant’s proposed
construction work will affect the Building’s structure or Systems and Equipment,
then the working drawings pertaining thereto must be approved by the Building’s
engineer of record. Landlord’s approval of such working drawings shall not be
unreasonably withheld, provided that (a) they comply with all Laws, (b) the
improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s structure or the Building’s Systems and
Equipment (including the Building’s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the common area, (c) such
working drawings are sufficiently detailed to allow construction of the
improvements in a good and workmanlike manner, and (d) the improvements depicted
thereon conform to the rules and regulations promulgated from time to time by
Landlord for the construction of tenant improvements (a copy of which has been
delivered to Tenant). As used herein, “Working Drawings” shall mean the final
working drawings approved by Landlord, as amended from time to time by any
approved changes thereto, and “Work” shall mean all improvements to be
constructed in accordance with and as indicated on the Working Drawings,
together with any work required by governmental authorities to be made to other
areas of the Building as a result of the improvements indicated by the Working
Drawings. Landlord’s approval of the Working Drawings shall not be a
representation or warranty of Landlord that such drawings are adequate for any
use or comply with any Law, but shall merely be the consent of Landlord thereto.
Tenant shall, at Landlord’s request, sign the Working Drawings to evidence its

 

B-1



--------------------------------------------------------------------------------

 

review and approval thereof. After the Working Drawings have been approved,
Landlord shall cause the Work to be performed in substantial accordance with the
Working Drawings.

 

4.

Bidding of Work.    Prior to commencing the Work, Landlord shall competitively
bid the Work to three contractors approved by Landlord. If the estimated Total
Construction Costs are expected to exceed the Construction Allowance, Tenant
shall be allowed to review the submitted bids from such contractors to value
engineer any of Tenant’s requested alterations. In such case, Tenant shall
notify Landlord of any items in the Working Drawings that Tenant desires to
change within two (2) business days after Landlord’s submission thereof to
Tenant. If Tenant fails to notify Landlord of its election within such two
(2) business day period, Tenant shall be deemed to have approved the bids.
Within five (5) business days following Landlord’s submission to Tenant of the
initial construction bids to Tenant under the foregoing provisions (if
applicable), Tenant shall have completed all of the following items:
(a) finalized with Landlord’s representative and the proposed contractor, the
pricing of any requested revisions to the bids for the Work, and (b) approved in
writing any overage in the Total Construction Costs in excess of the
Construction Allowance, failing which each day after such five (5) business day
period shall constitute a Tenant Delay Day.

 

5.

Change Orders.    Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, (a) if such requested change would
adversely affect (in the reasonable discretion of Landlord) (i) the Building’s
structure or the Building’s Systems and Equipment (including the Building’s
restrooms or mechanical rooms), (ii) the exterior appearance of the Building, or
(iii) the appearance of the common area, or (b) if any such requested change
might delay the Commencement Date, Landlord may withhold its consent in its sole
and absolute discretion. If Tenant requests any changes to the Work described in
the Working Drawings, then such increased costs and any additional design costs
incurred in connection therewith as the result of any such change shall be added
to the Total Construction Costs.

 

6.

Definitions.    As used herein, a “Tenant Delay Day” shall mean each day of
delay in the performance of the Work that occurs: (a) because of Tenant’s
failure to timely deliver or approve any required documentation such as the
Working Drawings, (b) because Tenant fails to timely furnish any information or
deliver or approve any required documents such as the Working Drawings (whether
preliminary, interim revisions or final), pricing estimates, construction bids,
and the like, (c) because of any change to the Working Drawings, (d) because
Tenant fails to attend any meeting with Landlord, the Architect, any design
professional, or any contractor, or their respective employees or
representatives, as may be required or scheduled hereunder or otherwise
necessary in connection with the preparation or completion of any construction
documents, such as the Working Drawings, or in connection with the performance
of the Work, (e) because of any specification by Tenant of materials or
installations in addition to or other than Landlord’s standard finish-out
materials, or (f) because Tenant, its agents, employees, or contractors
otherwise delay completion of the Work. As used herein “Substantial Completion,”
“Substantially Completed,” and any derivations thereof mean the Work in the
Premises is substantially completed (as reasonably determined by Landlord) in
substantial accordance with the Working Drawings and evidence of governmental
approval of the Work has been obtained. Substantial Completion shall have
occurred even though minor details of construction, decoration, and mechanical
adjustments remain to be completed by Landlord.

 

7.

Walk-Through; Punchlist.    When Landlord considers the Work in the Premises to
be Substantially Completed, Landlord will notify Tenant and within three
(3) business days thereafter, Landlord’s representative and Tenant’s
representative shall conduct a walk-through of the Premises and identify any
necessary touch-up work, repairs and minor completion items that are necessary
for final completion of the Work. Neither Landlord’s representative nor Tenant’s

 

B-2



--------------------------------------------------------------------------------

 

representative shall unreasonably withhold his or her agreement on punchlist
items. Landlord shall use reasonable efforts to cause the contractor performing
the Work to complete all punchlist items within thirty (30) days after agreement
thereon; however, Landlord shall not be obligated to engage overtime labor in
order to complete such items.

 

8.

Total Construction Costs.    The entire cost of performing the Work (including
without limitation costs of design of the Work and preparation of the Working
Drawings, costs of construction labor and materials, electrical usage during
construction, additional janitorial services, related taxes and insurance costs,
and the construction supervision fee referenced in Section 9 of this Exhibit,
all of which costs are herein collectively called the “Total Construction
Costs”) in excess of the Construction Allowance (hereinafter defined) shall be
paid by Tenant. Upon approval of the Working Drawings and selection of a
contractor, Tenant shall promptly: (a) execute a work order agreement prepared
by Landlord which identifies such drawings and itemizes the Total Construction
Costs and sets forth the Construction Allowance, and (b) pay to Landlord 50% of
the amount by which Total Construction Costs exceed the Construction Allowance.
Upon Substantial Completion of the Work and before Tenant occupies the Premises
to conduct business therein, Tenant shall pay to Landlord an amount equal to the
Total Construction Costs (as adjusted for any approved changes to the Work),
less (x) the amount of the advance payment already made by Tenant, and (y) the
amount of the Construction Allowance. In the event of default of payment of such
excess costs, Landlord (in addition to all other remedies) shall have the same
rights as for a Default by Tenant under the Lease.

 

9.

Construction Allowance.    Landlord shall provide to Tenant a construction
allowance not to exceed $42.00 per rentable square foot in the Premises (the
“Construction Allowance”) to be applied toward the Total Construction Costs, as
adjusted for any changes to the Work. The Construction Allowance shall not be
disbursed to Tenant in cash, but shall be applied by Landlord to the payment of
the Total Construction Costs, if, as, and when the cost of the Work is actually
incurred and paid by Landlord. The Construction Allowance must be used (i.e.
work performed and invoices submitted to Landlord) within six (6) months
following the Commencement Date or shall be deemed forfeited with no further
obligation by Landlord with respect thereto. If not necessary to pay the Total
Construction Costs, a portion of the Construction Allowance, not to exceed
twenty percent (20%) of the Construction Allowance, may be used by Tenant to
purchase furniture, fixtures and equipment for the Premises, to install
telephone/data cabling in the Premises, and for Tenant’s expenses of moving into
the Premises. Landlord shall reimburse Tenant for such expenses within thirty
(30) days after receipt of invoices for same, together with such other back up
documentation that Landlord may reasonably require.

 

10.

Construction Management.    Landlord or its Affiliate or agent shall supervise
the Work, make disbursements required to be made to the contractor, and act as a
liaison between the contractor and Tenant and coordinate the relationship
between the Work, the Building and the Building’s Systems. In consideration for
Landlord’s construction supervision services, Tenant shall pay to Landlord a
construction supervision fee equal to 4% of the Total Construction Costs up to
$500,000, 3% of the Total Construction Costs greater than $500,000 but less than
$1,500,000, and 2% of the Total Construction Costs greater than $1,500,000. In
addition, Tenant shall pay or reimburse Landlord for additional fees incurred by
Landlord and for reimbursable items that Landlord is responsible to pay under
Section 9 and 10 of Appendix A to the Project Management Services Agreement
(this “Agreement”) dated July 7, 2010 between Landlord and CB Richard Ellis.

 

11.

Additional Landlord Obligations.

 

B-3



--------------------------------------------------------------------------------

 

    

Landlord shall not be entitled to fees or other consideration from Tenant in
connection with any review of plans or supervision of work required herein, or
in connection with any Work required to be performed by Landlord, except as
expressly provided herein.

 

    

Landlord’s approval of Tenant’s proposed construction work shall not be withheld
except for reasonable and material reasons which shall include, but not be
limited to, the following: (i) adverse affect on the structural integrity of the
Building; (ii) likely damage to the Building Systems and Equipment;
(iii) non-compliance with applicable codes; or (iv) materially adverse affect on
the exterior appearance of the Building.

 

    

The contractors who perform the Work shall be subject to the approval of Tenant,
which shall not be unreasonably withheld.

 

    

The general contractor who performs the Work shall provide a one year warranty
against defects in materials or workmanship. At Tenant’s request before the
contract with the general contractor is signed, and at Tenant’s expense,
Landlord shall obtain a two (2) year warranty against defects in materials or
workmanship.

 

    

To qualify as “Substantial Completion” the Work must be substantially completed
in accordance with the Building Plans except for details, omissions, and
mechanical adjustments of the type normally found on an architectural “punch
list” that do not materially impair Tenant’s ability to use and operate within
the Premises.

 

    

Upon reasonable advance notice, Landlord shall make available to Tenant for
inspection and copying at the location where such records are kept, during its
normal weekday business hours, true and complete copies of all bidding
documents, contracts, lists of approved and solicited subcontractors and
suppliers, requests for proposals, cost estimates, payment applications, lien
waivers, and related documents.

 

    

Landlord shall endeavor to minimize the cost of Tenant’s improvements,
considering the requirement of using respectable and reliable subcontractors and
suppliers and consistent with Building standards and the Working Drawings.

 

    

Landlord shall represent and warrant to Tenant, that as of the Commencement Date
the Building will be structurally sound, that Landlord’s Work will be installed
and constructed in substantial accordance with the design drawings and that the
Premises and all improvements therein are in good working order. Landlord will
enforce warranties during the warranty period.

 

12.

Construction Representatives.    Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

 

Landlord’s Representative:

  

R. Kevin Terrien

  

CBRE Project Management

  

8390 East Crescent Parkway, Suite 300

Greenwood Village, CO 80111

Telephone: 720-528-6424

  

Telecopy: 720-528-6333

Kevin.terrien@cbre.com

Tenant’s Representative:

  

Michael Davis

  

3218 N. Reynolds Circle

  

Mesa, Arizona 85215

  

Michael@medavisandassociates.com

 

B-4



--------------------------------------------------------------------------------

  

Telephone: (602) 725-2652

  

Fax: (602) 854-7438

 

13.

Miscellaneous.    To the extent not inconsistent with this Exhibit, Articles 6
and 11 of this Lease shall govern the performance of the Work and Landlord’s and
Tenant’s respective rights and obligations regarding the improvements installed
pursuant thereto.

 

B-5



--------------------------------------------------------------------------------

 

EXHIBIT C

OPTION TO EXTEND

Tenant is hereby granted the option (“Extension Option”) to extend the term of
the Lease for two (2) consecutive periods of five (5) Lease Years (“Extension
Term”). The Extension Option may be exercised only by giving Landlord
irrevocable and unconditional written notice thereof no earlier than eighteen
(18) months and no later than twelve (12) months prior to the commencement of
the Extension Term. Tenant may not exercise the Extension Option if Tenant is in
default under the Lease beyond the expiration of any applicable cure period
either at the date of said notice or at any time thereafter prior to
commencement of the Extension Term. Upon exercise of the Extension Option, all
references in the Lease to the Term shall be deemed to be references to the Term
as extended pursuant to the Extension Option.

The Extension Term shall be on the same terms, covenants and conditions as are
contained in the Lease, except that (i) no additional extension option shall be
conferred by the exercise of the Extension Option, (ii) Base Rent applicable to
the Premises for the Extension Term shall be determined as provided below, and
(iii) any initial rent abatement, concession or allowance which are in the
nature of economic concessions or inducements shall not be applicable to any
Extension Term. In addition to Base Rent, Tenant shall pay Additional Rent, and
other Rent during the Extension Term as provided in this Lease.

Base Rent per annum per rentable square foot of the Premises for the Extension
Term shall be ninety five percent (95%) of the Current Market Rate for lease
terms commencing on or about the date of commencement of the Extension Term. The
term “Current Market Rate” means the prevailing net rental rate per rentable
square foot under renewals of office leases recently executed for comparable
space in the Building. The determination of Current Market Rate shall take into
consideration that this is a net lease; any differences in the size of space
being leased, the location of space in the building and the length of lease
terms; any differences in definitions of rentable square feet or rentable area
with respect to which rental rates are computed; the value of rent abatements,
allowances (for demolition, space planning, architectural and engineering fees,
construction, moving expenses or other purposes), the creditworthiness of
Tenant; and other pertinent factors. The Current Market Rate may include an
escalation of a fixed net rental rate (based on a fixed step or index) then
prevailing in the market.

Within thirty (30) days after receipt of Tenant’s notice to extend Landlord
shall deliver to Tenant written notice of the Current Market Rate and shall
advise Tenant of the required adjustment to Base Rent, if any.

Tenant shall, within fifteen (15) days after receipt of Landlord’s notice,
notify Landlord in writing whether Tenant (a) accepts Landlord’s determination
of the Current Market Rate; (b) rejects Landlord’s determination of the Current
Market Rate, or (c) requests that the Current Market Rate be determined by an
appraiser (“Arbitration Request”). If Tenant rejects Landlord’s determination,
Tenant’s exercise of the Extension Option granted herein shall be deemed revoked
and of no further force of effect. If Tenant requests that the Current Market
Rate be determined by an appraiser, Landlord and Tenant, within ten (10) days
after the date of the Arbitration Request, shall each simultaneously submit to
the other, in a sealed envelope, its good faith estimate of the Current Market
Rate (collectively referred to as the “Estimates”). If the higher of such
Estimates is not more than one hundred five percent (105%) of the lower of such
Estimates, then Current Market Rate shall be the average of the two Estimates.
If the Current Market Rate is not resolved by the exchange of Estimates,
Landlord and Tenant, within seven (7) days after the exchange of Estimates,
shall each select a appraiser to determine which of the two Estimates most
closely reflects the Current Market Rate. Each appraiser so selected shall be
certified as an MAI appraiser and shall have had at least five (5) years
experience within the previous ten (10) years as a real estate appraiser working
in the same submarket in which the Building is located, with working knowledge
of current office rental rates and practices. For purposes of this Lease, an
“MAI” appraiser

 

C-1



--------------------------------------------------------------------------------

means an individual who holds an MAI designation conferred by, and is an
independent member of, the American Institute of Real Estate Appraisers (or its
successor organization, or in the event there is no successor organization, the
organization and designation most similar). Upon selection, Landlord’s and
Tenant’s appraisers shall work together in good faith to agree upon which of the
two Estimates most closely reflects the Current Market Rate. The Estimate chosen
by such appraisers shall be binding on both Landlord and Tenant as the Current
Market Rate. If either Landlord or Tenant fails to appoint an appraiser within
the seven day period referred to above, the appraiser appointed by the other
party shall be the sole appraiser for the purposes hereof. If the two appraisers
cannot agree upon which of the two Estimates most closely reflects the Current
Market Rate within the twenty (20) days after their appointment, then, within
ten (10) days after the expiration of such twenty (20) day period, the two
(2) appraisers shall select a third appraiser meeting the aforementioned
criteria. Once the third appraiser has been selected as provided for above,
then, as soon thereafter as practicable but in any case within fourteen
(14) days, the appraiser shall make his determination of which of the two
Estimates most closely reflects the Current Market Rate and such Estimate shall
be binding on both Landlord and Tenant as the Current Market Rate. The parties
shall share equally in the costs of the third appraiser. Any fees of any
appraiser, counsel or experts engaged directly by Landlord or Tenant, however,
shall be borne by the party retaining such appraiser, counsel or expert. In the
event that the Current Market Rate has not been determined by the commencement
date of the Extension Term at issue, Tenant shall pay the most recent Base Rent
set forth in the Lease until such time as the Current Market Rate has been
determined. Upon such determination, Base Rent shall be retroactively adjusted.
If such adjustment results in an underpayment of Base Rent by Tenant, Tenant
shall pay Landlord the amount of such underpayment within thirty (30) days after
the determination thereof. If such adjustment results in an overpayment of Base
Rent by Tenant, Landlord shall credit such overpayment against the next
installment of Base Rent due under the Lease and, to the extent necessary, any
subsequent installments until the entire amount of such overpayment has been
credited against Base Rent.

Tenant must timely exercise the Extension Option or the Extension Option shall
terminate. Tenant’s exercise of the Extension Option shall not operate to cure
any default by Tenant of any of the terms or provisions in the Lease, nor to
extinguish or impair any rights or remedies of Landlord arising by virtue of
such default. If the Lease or Tenant’s right to possession of the Premises shall
terminate in any manner whatsoever before Tenant shall exercise the Extension
Option, or if Tenant shall have subleased or assigned all or any portion of the
Premises, then immediately upon such termination, sublease or assignment, the
Extension Option shall simultaneously terminate and become null and void. The
Extension Option is personal to Tenant.

 

C-2



--------------------------------------------------------------------------------

 

EXHIBIT D

LEGAL DESCRIPTION

Lot 2, Block 1 Minor Subdivision Interlocken Filing No. 3, County of Boulder,
State of Colorado.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

COMMENCEMENT DATE CONFIRMATION

 

Landlord:

  Fund IX, Fund X, Fund XI, and REIT Joint Venture, a Georgia joint venture

Tenant:

  AVNET, Inc.    

This Commencement Date Confirmation is made by Landlord and Tenant pursuant to
that certain Lease dated as of                      , 2010 (the “Lease”) for
certain premises known as Suite              in the building commonly known as
360 Interlocken Boulevard, Broomfield, Colorado 80021 (the “Premises”). This
Confirmation is made pursuant to Article 1 of the Lease.

1.    Lease Commencement Date, Termination Date. Landlord and Tenant hereby
agree that the Commencement Date of the Lease is                     , 20__, and
the Termination Date of the Lease is                     , 20__.

2.    Acceptance of Premises. Tenant has inspected the Premises and affirms that
the Premises are acceptable in all respects in its current “as is” condition.

3.    Incorporation. This Confirmation is incorporated into the Lease, and forms
an integral part thereof. This Confirmation shall be construed and interpreted
in accordance with the terms of the Lease for all purposes.

(signatures appear on following page)

 

E-1



--------------------------------------------------------------------------------

 

LANDLORD:

FUND IX, FUND X, FUND XI AND REIT JOINT VENTURE, a Georgia Joint Venture

WELLS REAL ESTATE FUND IX, L.P., a Georgia limited partnership

 

By: Wells Partners, L.P., a Georgia limited partnership, as general partner

By: Wells Capital, Inc., a Georgia corporation, as general partner

By:                                                               

Name:                                                          

Its:                                                               

WELLS REAL ESTATE FUND X, L.P., a Georgia limited partnership

 

By: Wells Partners, L.P., a Georgia limited partnership, as general partner

By: Wells Capital, Inc., a Georgia corporation, as general partner

By:                                                               

Name:                                                          

Its:                                                               

WELLS REAL ESTATE FUND XI, L.P., a Georgia limited partnership

 

By: Wells Partners, L.P., a Georgia limited partnership, as general partner

By: Wells Capital, Inc., a Georgia corporation, as general partner

By:                                                               

Name:                                                          

Its:                                                               

PIEDMONT OPERATING PARTNERSHIP, L.P., a

Delaware Limited Partnership

 

By: Piedmont Office Realty Trust, Inc., a Maryland corporation, its sole general
partner

By:                                                               

Name:                                                          

Its:                                                               

TENANT:

AVNET, INC.

 

By:                                                               

Name:                                                          

Its:                                                               

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

LOCATION OF EXTERIOR SIGNAGE

See attached.

Depiction of signage is for location purposes only and is not to scale.



--------------------------------------------------------------------------------

LOGO [g104096g44h85.jpg]



--------------------------------------------------------------------------------

EXHIBIT G

JANITORIAL SPECIFICATIONS

See attached.



--------------------------------------------------------------------------------

 

EXHIBIT “A”

JANITORIAL CLEANING REQUIREMENTS

 

I.

COMMON AREAS AND PRIVATE OFFICES

 

Daily

        Weekly         Monthly     

1.

  

Empty wastebaskets

and dispose of all

marked trash, replace

trash liners.

  

1.

  

Low dust all

horizontal surfaces

to hand height, as

needed.

  

1.

  

High dust all

horizontal surfaces

(ducts, pipes, etc.).

2.

  

Empty and damp clean

all ashtrays and service

any sand urns.

  

2.

  

Clean and sanitize

phones.

  

2.

  

Full clean of interior

glass partitions.*

3.

  

Dust and spot clean

desk tops, ledges,

cabinets, bookcases,

shelves, and phones

(not disturbing any

materials).

  

3.

  

Clean desk tops (not

disturbing occupants

materials).

     

4.

   Dust all furniture.   

4.

  

Clean and polish

bright metal to hand

height.

     

5.

  

Spot clean walls,

switches, handles and

push plates.

  

5.

  

Edge carpets and clean

baseboards.

     

6.

  

Vacuum all carpeted

areas and mats.

  

6.

  

Vacuum or damp clean

furniture.

     

7.

  

Wipe down all entrance

doors to each suite.

  

7.

  

Wipe down all interior

suite doors and wood

paneling.

     

8.

  

Spot clean reception

lobby glass, front door

and directory.

           

9.

  

Clean and sanitize

drinking fountains,

vending machines, etc.

           

* As Needed

10.

  

Sweep and damp mop

all hard floors.

           

11.

  

Maintain janitor closets,

equipment and supplies.

           

12.

  

Spot clean interior glass

partition.

           



--------------------------------------------------------------------------------

II.

RESTROOMS

 

Daily

        Weekly         Monthly     

1.

  

Empty all trash,

disposals and sanitary

napkin containers,

sanitize and insert

liners.

  

1.

  

Low dust all horizontal

surfaces to hand height. to hand height.

  

1.

  

High dust all

horizontal surfaces

(ducts, pipes, etc.).

2.

  

Wash and sanitize

exterior of all containers.

  

2.

  

Flush and sanitize floor

drain.

  

2.

  

Wash and sanitize

all metal partitions.

3.

  

Clean and sanitize all

sinks, fixtures, counter

surfaces and adjacent

walls.

  

3.

   Wash all shower stalls.      

4.

  

Clean and polish all

mirrors and interior glass.

           

5.

  

Clean and sanitize all

toilet bowls, urinals and

surrounding walls.

           

6.

  

Spot dust and clean all all

metal partitions.

           

7.

   Clean and sanitize all toilet seats.            

8.

   Clean and polish all chrome and stainless surfaces.            

9.

  

Refill all dispensers to

the maximum limit.

           

10.

   Spot clean walls, switches, push plates and handles.            

11.

  

Sweep and wet mop

floor, including shower

floors.

           



--------------------------------------------------------------------------------

III.

ELEVATORS

 

Daily

        Weekly         Monthly     

1.

  

Clean wall around

signal buttons.

        

1.

   Polish elevator doors and paneling.

2.

  

Dust and clean all

horizontal surfaces and

doors on both the

inside and outside.

           

3.

  

Polish all bright metal

surfaces inside and out.

           

4.

   Clean door tracks.            

5.

  

Vacuum or damp mop

all floors of cabs.

           

 

IV.

STAIRWELLS

 

Daily

        Weekly         Monthly     

1.

  

Dust and/or wash all

handrails.

  

1.

   Sweep all stairwells.   

1.

  

Wet mop stairwells.

2.

   Police for trash.            

 

V.

CARPETS

 

Daily

        Weekly         Monthly     

1.

  

Vacuum open areas

including corners and

edges.

  

1.

   Detail vacuum all areas.      

 

VI.

HARD FLOORS

 

Daily

        Weekly         Monthly     

1.

  

Dry dust/sweep and

damp mop open area.

  

1.

  

Machine scrub all

shower stalls.

  

1.

  

Machine scrub all

restrooms.

2.

   Damp mop and sanitize restrooms.            